 



Exhibit 10.45

LEASE AGREEMENT
[Phase 1-Buildings 1-5]

     This Lease Agreement [Phase 1-Buildings 1-5] (the “Lease”) is effective
July 31, 2003, and is entered into by and between CHARLESTON PROPERTIES, a
California General Partnership (hereinafter called “Landlord”), and INTUIT INC.,
a Delaware Corporation (hereinafter called “Tenant”).

RECITALS

     A.     Landlord and Tenant are parties to one or more prior leases for the
Premises, as hereinafter defined, (“Prior Leases”).

     B.     Pursuant to that certain Lease Expiration Advancement Agreement
being entered into concurrently herewith (the “Advancement Agreement”), the
Prior Leases are being terminated effective as of July 31, 2003, and this Lease
shall govern the rights and obligations between Landlord and Tenant with respect
to the Premises thereafter.

     C.     Concurrent with the execution of this Lease, Landlord and Tenant are
entering into that certain Lease Agreement [Phase 2-Buildings A-F] (the “Phase 2
Lease”) pursuant to which Landlord is leasing certain premises defined in the
Phase 2 Lease to Tenant (the “Phase 2 Premises”). The Premises and the Phase 2
Premises are sometimes collectively referred to in this Lease as the “Total
Premises”.



1.   LEASE OF PREMISES; USE:

     A.     Lease of Premises: Landlord hereby leases to Tenant and Tenant
hereby hires and takes from Landlord those certain premises comprising
approximately 213,785 rentable square feet (the “Premises”) hatch marked on
Exhibit “A”, attached hereto and incorporated herein by this reference and more
particularly described as follows:

     (1)  approximately 42,632 rentable square feet located at 2550 Garcia
Avenue, Mountain View, California, known by Landlord as Building 1 (and known by
Tenant as Building 5) and hereinafter referred to as “Building 1 – 2550 Garcia”.
The rentable square footage shall be deemed to equal 42,632 rentable square feet
regardless of the actual square footage;

     (2)  approximately 42,632 rentable square feet located at 2500 Garcia
Avenue, Mountain View, California, known by Landlord as Building 2 (and known by
Tenant as Building 4) and hereinafter referred to as “Building 2 – 2500 Garcia”.
The rentable square footage shall be deemed to equal 42,632 rentable square feet
regardless of the actual square footage;

     (3)  approximately 43,257 rentable square feet located at 2535 Garcia
Avenue, Mountain View, California, known by Landlord as Building 3 (and known by
Tenant as Building 1) and hereinafter referred to as “Building 3 – 2535 Garcia”.
The rentable square footage shall be deemed to equal 43,257 rentable square feet
regardless of the actual square footage;

     (4) approximately 42,632 rentable square feet located at 2475 Garcia
Avenue, Mountain View, California, known by Landlord as Building 4 (and known by
Tenant as Building 2) and hereinafter referred to as “Building 4 — 2475 Garcia”.
The rentable square footage shall be deemed to equal 42,632 rentable square feet
regardless of the actual square footage; and

     (5)  approximately 42,632 rentable square feet located at 2525 Garcia
Avenue, Mountain View, California, known by Landlord as Building 5 (and known by
Tenant as Building 3) and hereinafter referred to as “Building 5 – 2525 Garcia”.
The rentable square footage shall be deemed to equal 42,632 rentable square feet
regardless of the actual square footage.

     As used herein the Complex shall mean and include all of the land hatch
marked on Exhibit “B”, attached hereto, and all of the buildings, improvements,
fixtures and equipment now or hereafter situated on said land. The parties
acknowledge that the rentable square footage of the Complex is approximately
614,976 square feet and that such rentable square footage shall be deemed to
equal 614,976 square feet regardless of the actual square footage. As used
herein, the terms Building or Buildings shall mean the buildings either wholly
constituting a portion of the Premises or the buildings in which any portion of
the Premises are a part unless otherwise referenced.

Charleston Intuit Lease
Phase 1—Buildings 1-5
August 4, 2003—Final

1



--------------------------------------------------------------------------------



 



     Said letting and hiring is upon and subject to the terms, covenants and
conditions hereinafter set forth and Tenant covenants as a material part of the
consideration for this Lease to perform and observe each and all of said terms,
covenants and conditions. This Lease is made upon the conditions of such
performance and observance.

     B.     Use: Tenant shall use the Premises only in conformance with
applicable governmental laws, regulations, rules and ordinances for the purpose
of office, sales, research and development, and related uses necessary for
Tenant to conduct its business, provided such uses are permitted and conform to
city zoning laws and all other governmental laws, regulations, rules and
ordinances, and for no other purpose. Tenant shall not do or permit to be done
in or about the Premises or the Complex, nor bring or keep or permit to be
brought or kept in or about the Premises or the Complex, anything which is
prohibited by or will in any way increase the existing rate of (or otherwise
affect) fire or any insurance covering the Complex or any part thereof, or any
of its contents, or will cause a cancellation of any insurance covering the
Complex or any part thereof, or any of its contents. Tenant shall not do or
permit to be done anything in, on or about the Premises or the Complex which
will in any way obstruct or interfere with the rights of other tenants or
occupants of the Complex or injure or annoy them, or use or allow the Premises
to be used for any improper, immoral, unlawful or objectionable purpose, nor
shall Tenant cause, maintain or permit any nuisance in, on or about the Premises
or the Complex. Tenant shall not conduct any sale by auction on the Premises.
Tenant shall not place any loads upon the floors, walls, or ceiling, which
endanger the structure, or place any harmful fluids or other materials in the
drainage system of any of the Buildings, or overload existing electrical or
other mechanical systems. Tenant shall not dump any waste materials or refuse
upon any part of the Premises or outside of the Buildings, except in trash
containers placed inside exterior enclosures designated by Landlord for that
purpose or inside of the Building proper where designated by Landlord. Tenant
shall not store any materials, supplies, equipment, finished products or
semi-finished products, raw materials or articles of any nature upon the
Premises or on any portion of common area of the Complex. Tenant shall not
utilize any loudspeaker or other device, system or apparatus, which can be heard
outside the Premises, without the prior written consent of Landlord. Tenant
shall not commit or suffer to be committed any waste in or upon the Premises.
Tenant shall comply with any existing covenant, condition, or restriction
(“CC&R’s”) affecting the Premises. A copy of all existing CC&Rs are attached
hereto as Exhibit “C”. The provisions of this Paragraph are for the benefit of
Landlord only and shall not be construed to be for the benefit of any tenant or
occupant of the Complex.



2.   TERM

     A.     Term: The term of this Lease shall be for a period of ten (10) years
five (5) months (unless sooner terminated with respect to Building 3 – 2535
Garcia, Building 4 – 2475 Garcia or Building 5 – 2525 Garcia as hereinafter
provided in Paragraph 44) and shall commence on August 1, 2003, and end on
December 31, 2013.

     B.     Commencement Date: Tenant currently occupies the Premises,
therefore, Possession shall be deemed tendered on August 1, 2003, the date on
which this Lease shall commence (hereinafter “Commencement Date”).

     C.     Options To Extend: Provided (i) Tenant is not in default after any
applicable notice and cure period under any of the terms, covenants or
conditions of this Lease or of the Phase 2 Lease and (ii) Tenant and/or its
Permitted Assignees are occupying or conducting business from at least 200,000
rentable square feet of the Total Premises, and subject to the terms and
conditions set forth hereafter, Tenant is hereby granted the option to extend
the term of this Lease for the Premises (as constituted as of commencement date
of any Option Period) leased hereunder for two consecutive five year periods
(individually “Option Period”) which must be exercised separately. Tenant shall
notify Landlord in writing of Tenant’s exercise of its option to extend the
Lease no less than 360 days prior to the then existing Lease expiration date.
This Lease shall be extended for a period of five years commencing upon the day
after the then expiring Lease term and shall expire five years later. The
monthly Base Rent during the extended term shall be as set forth in Paragraph
2C1 below. This option to extend can be exercised by Tenant for its use of the
Premises (including any permitted subtenants and affiliates) and may be
transferred or assigned to any subtenant, assignee or other party.

          1.     Fair Market Rental Rate For Option Periods: Base Rent for the
first year of any Option Period shall be 95% of the fair market rate. The fair
market rate for the option periods shall be defined as the prevailing market
rate with interim adjustments (if any) then charged for comparable space of
comparable quality in the immediate Mountain View/Shoreline market area.
Landlord shall notify Tenant of such rate as reasonably determined by Landlord
at least two hundred and ten (210) days prior to the beginning of any Option
Period, and thereafter, such Base Rate shall be increased by normal and
customary rent increases (if any) as determined by Landlord. Landlord and Tenant
shall attempt to agree in writing on such fair market rate and any normal and
customary increases. If Landlord and Tenant do not agree on the fair market rate
for the Premises and/or any normal and customary increases by that date which is
one hundred

Charleston Intuit Lease
Phase 1—Buildings 1-5
August 4, 2003—Final

2



--------------------------------------------------------------------------------



 



eighty (180) days prior to the beginning of the option term, then Landlord and
Tenant shall each select, not later than one hundred fifty (150) days prior to
the commencement of the extension term, a licensed MAI appraiser (the
“Appraisers”) with a minimum five (5) years experience, and knowledge of the
Mountain View area market to determine the fair market rate for the Premises. If
the Appraisers are unable to agree as to the fair market rate and normal and
customary increases by that date which is one hundred twenty (120) days prior to
the commencement of the extension term, then the Appraisers shall, within ten
(10) days thereafter, mutually select a third licensed MAI appraiser (the
“Arbitrator”) who has the same minimum qualifications as the Appraisers and who
has not previously represented either party. If the Appraisers cannot agree on
the Arbitrator, either party may apply to the Santa Clara County Superior Court,
ex parte with at least three business days notice to the other party, for the
appointment of the Arbitrator and the court is authorized to appoint an
Arbitrator on an ex parte basis. Each Appraiser shall submit to the Arbitrator
his or her determination of the fair market rate for the Premises and normal and
customary increases, and the support therefore, and the Arbitrator shall decide
which Appraiser has most accurately determined the fair market rate and the
normal and customary increases, which shall constitute the fair market rate and
the normal and customary increases for purposes of this subparagraph, and which
decision shall be final and binding on both Landlord and Tenant. Landlord and
Tenant shall each pay their own Appraiser’s fees and costs and shall each pay
one-half (1/2) of the Arbitrator’s fees and costs.

          2.     Validity of Options: The options to extend granted to Tenant
shall not be deemed to be properly exercised if at the time of exercise, any of
the following events exist: (a) Tenant is in default of this Lease or the Phase
2 Lease beyond any applicable notice and cure period; and/or (b) Tenant has
assigned its rights and obligations under this Lease or the Phase 2 Lease other
than pursuant to a Permitted Assignment as defined under Paragraph 19(D), below;
and/or (c) Tenant and/or its Permitted Assignees are no longer occupying or
conducting business from at least 200,000 rentable square feet of the Total
Premises. Tenant’s Options to Extend are personal to the original Tenant
executing this Lease and Permitted Assignees, and may not be assigned or
exercised, voluntarily or involuntarily, by or to, any person or entity other
than the original Tenant and/or Permitted Assignees.

The options to extend granted to Tenant hereunder shall continue to be valid in
the event Tenant exercises its termination option pursuant to Paragraph 44,
below, and the options shall apply to the Premises as constituted at the
beginning of any Option Period.

3.     POSSESSION: Tenant is currently in possession of the Premises under and
pursuant to the Prior Leases and shall remain in possession of the Premises as
of the Commencement Date under and pursuant to this Lease.

4.     RENT

     A.     Base Rent: Tenant agrees to pay to Landlord at such place as
Landlord may designate by prior written notice without deduction, offset, prior
notice, or demand, and Landlord agrees to accept as Base Rent for the leased
Premises, in lawful money of the United States of America, payable on or before
the first day of each month of the Lease Term, the following monthly amounts for
the time periods as indicated below:

      August 1, 2003 — December 31, 2003   $0.00 [see Par. 4B below] January 1,
2004 — July 31, 2004   $256,542.00 August 1, 2004 — July 31, 2005   $264,238.26
August 1, 2005 — July 31, 2006   $272,165.41 August 1, 2006 — July 31, 2007  
$280,330.37 August 1, 2007 — July 31, 2008   $288,740.28 August 1, 2008 —
July 31, 2009   $297,402.47 August 1, 2009 — July 31, 2010   $306,324.54
August 1, 2010 — July 31, 2011   $315,514.27 August 1, 2011 — July 31, 2012  
$324,979.69 August 1, 2012 — July 31, 2013   $334,729.08 August 1, 2013 —
December 31, 2013   $344,770.95

     B.     Base Rent Abatement: For the period of August 1, 2003 through
December 31, 2003 (the “Base Rent Abatement Period”), the monthly Base Rent of
$256,542.00 shall be abated and no Base Rent will be due (the “Basic Rent
Abatement”) during the Base Rent Abatement Period; however, Tenant will be
responsible for all Additional Rent expenses as outlined in Paragraph 4E from
the Commencement Date of the Lease.

     It is acknowledged by the parties that the Base Rent Abatement, set forth
above, is in lieu of Landlord providing any tenant improvement allowance to
Tenant for the installation of tenant improvements in Building D-2750 Coast (as
defined in the Phase 2 Lease).

Charleston Intuit Lease
Phase 1—Buildings 1-5
August 4, 2003—Final

3



--------------------------------------------------------------------------------



 



     C.     Time for Payment: In the event that the term of this Lease commences
on a date other than the first day of a calendar month, on the date of
commencement of the term hereof Tenant shall pay to Landlord as rent for the
period from such date of commencement to the first day of the next succeeding
calendar month that proportion of the monthly rent hereunder which the number of
days between such date of commencement and the first day of the next succeeding
calendar month bears to thirty (30). In the event that the term of this Lease
for any reason ends on a date other than the last day of a calendar month, on
the first day of the last calendar month of the term hereof Tenant shall pay to
Landlord as rent for the period from said first day of said last calendar month
to and including the last day of the term hereof that proportion of the monthly
rent hereunder which the number of days between said first day of said last
calendar month and the last day of the term hereof bears to thirty (30).

     D.     Late Charge: Notwithstanding any other provision of this Lease, if
Tenant is in default in the payment of Base Rent or Additional Rent as set forth
in this Paragraph 4, or any other amount due under this lease, or any part
thereof, when due, Tenant agrees to pay Landlord, as additional rent, in
addition to the delinquent amount due, a late charge for each payment delinquent
more than five (5) days. Said late charge shall equal five (5%) percent of the
amount in default. Notwithstanding the foregoing, Landlord hereby waives any
late charge applicable to the first two instances in any calendar year during
the Term of this Lease in which Tenant fails to pay rent on a timely basis as
long as Tenant pays such rent within 5 business days after written notice to
Tenant that the rent is past due. Such late charge is in addition to any other
damages incurred by Landlord and is not a waiver of such other damages.

     E.     Additional Rent:

          1. Additional Rent Obligations. Beginning with the Commencement Date
of the term of this Lease, Tenant shall pay to Landlord in addition to the Base
Rent and as Additional Rent the following:



            (a) Tenant’s Proportionate Share (as defined below) of all Taxes
relating to the Complex as set forth in Paragraph 12, and    
          (b) Tenant’s Proportionate Share of all insurance premiums relating to
the Complex, as set forth in Paragraph 15 and as limited by Paragraph 4E6 below,
and               (c) Tenant’s Proportionate Share of expenses for the
operation, management, maintenance and repair of the Buildings (including common
areas of the Buildings) and Common Areas of the Complex as set forth in
Paragraphs 7 and 11, and               (d) All charges, costs and expenses,
which Tenant is required to pay hereunder, together with all interest and
penalties, costs and expenses including, without limitation, attorney’s fees and
expenses, that may be incurred in the event of Tenant’s failure to pay such
amounts. In the event of nonpayment by Tenant of Additional Rent, Landlord shall
have all the rights and remedies with respect thereto as Landlord has for
nonpayment of rent.

          2. Estimates. Tenant shall pay to Landlord monthly, in advance,
Tenant’s prorata share of an amount estimated by Landlord to be Landlord’s
approximate average monthly expenditure for such Additional Rent items. On or
before March 31 of each year, Landlord shall provide Tenant with a
reconciliation between the actual expenditures for Additional Rent items,
Tenant’s Proportionate Share of such items, and the estimated amounts collected
from Tenant, which reconciliation, once delivered to Tenant, shall be binding
upon Landlord. Tenant shall pay to Landlord, within thirty (30) days after
receipt of the reconciliation, its Proportionate Share of the actual expenses
expended by Landlord in excess of said estimated amounts, or Landlord shall
refund to Tenant any amount of estimated payments made by Tenant in excess of
Tenant’s Proportionate Share of Landlord’s actual expenditures for said
Additional Rent items. Landlord shall provide Tenant reasonably adequate
supportive documentation to the reconciliation. In the event Landlord fails to
provide a reconciliation on or before the March 31 following the applicable
calendar year, Tenant shall deliver a written notice to Landlord requesting such
reconciliation and Landlord shall have thirty (30) days from the date such
notice is received to provide Tenant with a reconciliation. If the Landlord
thereafter fails to provide Tenant with a reconciliation during the thirty
(30) day cure period, Landlord shall not be entitled to collect any shortfall
between actual expenditures and the estimated amounts collected from Tenant;
provided, however, that the foregoing shall not excuse Landlord from providing
the required reconciliation within the cure period set forth above. In the event
Landlord fails to provide Tenant with a reconciliation by March 31 of any year
and Tenant fails to deliver the notice hereinabove set forth, Landlord shall not
be restricted in collecting any shortfall between actual expenditures and the
estimated amounts collected from Tenant. In addition to the foregoing, Landlord
and Tenant shall work together, in good faith, to enable Landlord to provide
Tenant with a, a written budget supporting Landlord’s estimates of Additional
Rent items to be collected from Tenant for the ensuing calendar year on or
before January 15 of each year. In

Charleston Intuit Lease
Phase 1—Buildings 1-5
August 4, 2003—Final

4



--------------------------------------------------------------------------------



 



the event any budgets change during such year, Landlord shall provide Tenant
with no less than thirty (30) days’ prior written notice of the change and such
notice may provide that estimates attributable to periods prior to the notice be
paid within thirty (30) days.

          3. Survival/Review. The respective obligations of Landlord and Tenant
under this Paragraph shall survive the expiration or other termination of the
term of this Lease, and if the term hereof shall expire or shall otherwise
terminate on a day other than the last day of a calendar year, the actual
Additional Rent incurred for the calendar year in which the term hereof expires
or otherwise terminates shall be determined and settled on the basis of the
statement of actual Additional Rent for such calendar year and shall be prorated
in the proportion which the number of days in such calendar year preceding such
expiration or termination bears to 365. Tenant shall have the right to review
Landlord’s books regarding the calculation of Additional Rent for the three
preceding one year periods, and any such review shall take place at Landlord’s,
or Landlord’s property manager’s offices (at Landlord’s election), during normal
business hours upon reasonable advance written notice from Tenant.

          4. Calculation of Proportionate Share of Complex. For purposes of this
Lease, and except as set forth below, the term “Proportionate Share’’ means the
total rentable square footage of the Premises divided by the total rentable
square footage of the Complex. The total rentable square footage of the Complex
shall be deemed to equal 614,976 rentable square feet regardless of the actual
square footage. Consequently, as of the Commencement Date of this Lease,
Tenant’s Proportionate Share of the Complex equals thirty-four and 76/100
percent (34.76%). Tenant’s Proportionate Share shall be adjusted to account for
any changes in the rentable square footage of the Premises and/or any changes in
the rentable square footage of the Complex that occur following the execution of
this Lease. Furthermore, as to expenses that relate to part but not all of the
Complex, Landlord may, but shall not be required to, reasonably, equitably and
consistently though out the Complex allocate such expenses to that portion of
the Complex to which such expenses apply and, in that event, Tenant’s
Proportionate Share as to such expenses shall be as reasonably and equitably
determined by Landlord (and such figure shall be deemed Tenant’s “Proportionate
Share” as set forth herein with respect to such expenses).

          5. Property Management Fee Limitation. Landlord agrees that Tenant’s
obligation to reimburse Landlord for property management fees shall be limited
to two percent (2%) of the Base Rent; provided, however, during the Rent
Abatement Period, Intuit shall pay a property management fee equal to two
percent (2%) of the Base Rent that is being abated as though such Base Rent was
not being abated.

          6. Earthquake Insurance Expense Limitation. Landlord agrees that
Tenant’s Pro Rata Share of earthquake insurance premiums shall be limited to the
lesser of the following: (a) Tenant’s Pro Rata Share based on fifty percent
(50%) of the premiums for such insurance or (b) $0.04 per square foot of the
Premises per month which $0.04 figure shall be increased by three percent (3%)
on each anniversary of the Commencement Date of this Lease. Further, Tenant
shall not obligated to reimburse Landlord for any earthquake insurance
deductibles. Any exclusions hereunder shall also be excluded from reimbursement
under any other Paragraph of this Lease including, without limitation,
reimbursements under Paragraph 4(E)(1)(b), above.

          7. Payments. Any payments required to be made by Tenant for Additional
Rent are required to be made by check or instrument separate from that check or
instrument used by Tenant to make any payments for Base Rent pursuant to
Paragraph 4 A and shall be due at the time Base Rent is due hereunder. With
Landlord’s permission, Tenant may pay by wire transfer to such account as
Landlord may designate or by a single check Additional Rent along with Base Rent
and any rent due and payable under the Phase 2 Lease.

          8. Taxes Billings. Taxes shall be billed separately and prorated for
periods of occupancy and shall be due on the later of December 1st and April 1st
of each calendar year, or thirty (30) days following receipt of the tax bill by
Tenant.

          9. Review of Records. Tenant shall have the right, during normal
business hours and at Tenant’s own expense, to audit Landlord’s records
concerning Additional Rent items. In the event a discrepancy of greater than 3%
of Tenant’s correct share of costs is discovered and, as a result of the error,
Tenant overpaid Additional Rent, Landlord shall pay the cost of Tenant’s out of
pocket audit costs to third parties and shall immediately refund to Tenant the
amount of the discrepancy. In the event a discrepancy of greater than 3% of
Tenant’s correct share of costs is discovered and, as a result of the error,
Tenant underpaid Additional Rent, Tenant must disclose the same to Landlord, and
Tenant shall pay to Landlord the additional monies due less Tenant’s out of
pocket audit costs to third parties.

          10. Prior Amortization. Under the Prior Leases Tenant had been
reimbursing Landlord for some expenses incurred by Landlord during the term of
the Prior Lease on an amortized basis, and not all of such expenses have been
reimbursed by Tenant. Tenant agrees that the remaining portion of such expenses

Charleston Intuit Lease
Phase 1—Buildings 1-5
August 4, 2003—Final

5



--------------------------------------------------------------------------------



 



that have not yet been reimbursed by Tenant shall continue to be paid by Tenant,
as Additional Rent hereunder, pursuant to the same reimbursement plan as under
the Prior Leases as though the Prior Leases were not terminated.

     F.     Place of Payment of Rent and Additional Rent: All Base Rent
hereunder and all payments hereunder for Additional Rent shall be paid to
Landlord and shall be delivered to the Landlord’s property manager, Willis and
Company, at 1793 Lafayette Street, Suite 220, Santa Clara, 95050, or to such
other person or to such other place as Landlord may from time to time designate
in writing; provided, however, that Landlord must provide Tenant with at least
thirty (30) days prior notice of any change to the person or place that Base
Rent and/or Additional Rent is to be paid hereunder. All payments must actually
be received by their due date.

     G.     Security Deposit: A security deposit shall not be required under
this Lease.

5.     RULES AND REGULATIONS AND COMMON AREA: Subject to the terms and
conditions of this Lease and such Rules and Regulations as Landlord may from
time to time prescribe, Tenant and Tenant’s employees, invitees and customers
shall, in common with other occupants of the Complex in which the Premises are
located, and their respective employees, invitees and customers, and others
entitled to the use thereof, have the non-exclusive right to use the access
roads, parking areas, and facilities as may be provided and designated by
Landlord from time to time for the general use and convenience of the occupants
of the Complex in which the Premises are located, which areas and facilities are
referred to herein as “Common Area”. This right shall terminate upon the
termination of this Lease. Landlord reserves the right from time to time to make
reasonable changes in the shape, size, location, amount and extent of Common
Area including elimination of portions of the common area. All such changes
shall not unreasonably affect Tenant’s access or use of the Premises and shall
not diminish Tenant’s parking rights. Landlord further reserves the right to
promulgate such reasonable and nondiscriminatory rules and regulations relating
to the use of the Common Area, and any part or parts thereof, as Landlord may
deem appropriate for the best interests of the occupants of the Complex. The
Rules and Regulations shall be binding upon Tenant upon delivery of a copy of
them to Tenant, and Tenant shall abide by them and cooperate in their
observance. Landlord may reasonably amend such Rules and Regulations from time
to time, with at least thirty (30) days advance notice to Tenant, in a
non-discriminatory manner, and all amendments shall be effective no sooner than
thirty (30) days after delivery of a copy to Tenant. Landlord shall enforce said
Rules and Regulations against Tenant in a nondiscriminatory manner, and shall
enforce said Rules and Regulations against all other tenants and occupants in
the Complex whose violation of said Rules and Regulations materially and
detrimentally impacts Tenant’s business. Notwithstanding the foregoing, if there
is a conflict between the Rules and Regulations and the terms of this Lease, the
terms of this Lease shall control.

     Landlord shall operate, manage and maintain the Common Area in a first
class standard of maintenance and repairs and shall keep the Common Areas in
good and sanitary condition.

6.     PARKING: Tenant shall have the right to use with other tenants or
occupants of the Complex its Proportionate Share of the non exclusive non
reserved parking spaces in the common parking areas of the Complex. Tenant
agrees that Tenant, Tenant’s employees, agents, representatives and/or invitees
shall not use parking spaces outside of the Complex parking allocated to Tenant
hereunder. Landlord shall have the right, at Landlord’s sole discretion, to
specifically designate the location of Tenant’s parking spaces or any other
tenant’s parking spaces within the common parking areas of the Complex, in which
event Tenant agrees that Tenant, Tenant’s employees, agents, representatives
and/or invitees shall not use any parking spaces other than those parking spaces
specifically designated by Landlord for Tenant’s use. Said parking spaces, if
specifically designated by landlord to Tenant, may be relocated by Landlord at
any time, and from time to time. Landlord reserves the right, at Landlord’s sole
discretion, to rescind any specific designation of parking spaces, thereby
returning Tenant’s parking spaces to the common parking area. Landlord shall
give Tenant written notice of any change in Tenant’s parking spaces; provided,
however, that in no event shall any such change materially diminish the number
of parking spaces available to Tenant. Tenant shall not, at any time, park, or
permit to be parked, any trucks or vehicles adjacent to the loading areas so as
to interfere in any way with the use of such areas, nor shall Tenant at any time
park, or permit the parking of Tenant’s trucks or other vehicles or the trucks
and vehicles of Tenant’s suppliers or others, in any portion of the common area
not designated by Landlord for such use by Tenant. Tenant shall not park any
inoperative vehicles or equipment on any portion of the common parking area or
other common areas of the Complex. Tenant agrees to assume responsibility for
compliance by its employees with the parking provision contained herein. If
Tenant or its employees park in other than such designated parking areas, then
Landlord may charge Tenant, as an additional charge, and Tenant agrees to pay,
Fifty Dollars ($50.00) per day for each day or partial day each such vehicle is
parked in any area other than that designated. Tenant hereby authorizes Landlord
at Tenant’s sole expense to tow away from the Complex any vehicle belonging to
Tenant or Tenant’s employees parked in violation of these provisions, or to
attach violation notices to such vehicles. Tenant shall use the parking areas
for vehicle parking only, and shall not use the parking areas for storage.

Charleston Intuit Lease
Phase 1—Buildings 1-5
August 4, 2003—Final

6



--------------------------------------------------------------------------------



 



7.     EXPENSES OF OWNERSHIP, OPERATION, MANAGEMENT AND MAINTENANCE OF THE
COMPLEX, PREMISES AND BUILDING IN WHICH THE PREMISES ARE LOCATED

     A.     Landlord’s Maintenance Obligations; Tenant’s Share: Landlord, at
Landlord’s expense (but subject to any reimbursement obligations set forth in
this Lease), shall maintain, in a first class standard of maintenance and
repair, (i) all Common Areas in the Complex, (ii) the structural portion of the
Premises, (iii) all exterior portions of the Premises (including, without
limitation, the foundations, exterior walls, exterior roof, and the roof
membrane) excluding, however, exterior doors, loading dock doors, door
encasements, exterior windows, window frames, plate glass, glazing, loading
docks, and HVAC systems, (iv) landscaped areas, (v) lakes, (vi) parking lots,
(vii) sidewalks, (viii) driveways, (ix) exterior fixtures and exterior
electrical (excluding Tenant’s signage and items installed by Tenant), (x)
mechanical and plumbing systems outside of Tenant’s Premises.

     Unless otherwise set forth in this Lease, expenses for the repair or
replacement of the structural portions of the Premises (structural walls,
structure of the roof, and Building foundations) shall not be charged to Tenant
as Additional Rent items unless this Lease expressly provides to the contrary,
or unless the need for such repair or replacement was caused by the negligence,
intentional misconduct or breach of this Lease by Tenant or any of Tenant’s
invitees, guests, or agents.

     Except as set forth in Paragraph 7D below, or except as otherwise
specifically excluded pursuant to the terms of this Lease, as Additional Rent
and in accordance with Paragraph 4 E of this Lease, Tenant shall pay to Landlord
Tenant’s Proportionate Share of all expenses of the ownership, operation,
management, maintenance and repair of the Complex, including, but not limited
to, license, permit and inspection fees; utility charges associated with
exterior landscaping and lighting (including water and sewer charges); all
charges incurred in the maintenance of landscaped areas, lakes, parking lots,
sidewalks, driveways; maintenance, repair and replacement of all exterior
fixtures and exterior electrical, mechanical and plumbing systems; exterior
surfaces of the buildings; salaries and employee benefits of personnel employed
by Landlord who provide services for the Complex which is directly attributable
to services provided to the Complex, and payroll taxes applicable thereto and
supplies, materials, equipment and tools.



       1. Structural Alterations to Comply With Laws. If, on the date this Lease
is fully executed, structural alterations (structural walls, structure of the
roof, and Building foundations) are required to comply with applicable laws, or
in the event such applicable laws are changed which changes require such
structural alterations, the cost of such alterations shall be borne by Landlord
and Tenant shall not be required to reimburse Landlord for any share of such
costs, unless such alterations are caused by any of the following in which case
Tenant shall bear the sole responsibility and costs for performing such
alterations:



       (a) Tenant’s unique use of the Premises, as opposed to general office
use,          (b) damage to the Premises (other than normal wear and tear)
caused by Tenant, or any employee, contractor, agent, invitee, guest, or
supplier of Tenant, or          (c) alterations or improvements constructed by
or on behalf of Tenant that require such alterations to be made, as opposed to
alterations that trigger an unrelated code compliance upgrade (for example: if
construction by Tenant of additional offices require extra structural support
for such offices, the cost of such extra support shall be borne entirely by
Tenant, however, if construction of additional offices triggers the requirement
to install seismic retrofitting to comply with a previous years code change,
which code change is not related to the additional offices, but which is the
result of any new construction, then Landlord shall bear the cost of such code
upgrade alterations).          It is acknowledged that Landlord shall only be
required to make such alterations that are actually required to prevent the
Premises from being in violation of such codes at such time, as opposed to
making alterations to bring the Premises up to current building codes even
though existing improvements do not require current alterations because such
improvements are “grandfathered”.



       2. Capital Expenditures. Tenant’s Proportionate Share of the total cost
of any individual capital expenditure (as defined under generally accepted
accounting principals (“GAAP”)) which exceeds $20,000 which are not otherwise
excluded from Tenant’s reimbursement requirements shall be amortized monthly on
a straight line basis over the actual useful life of the capital expenditure (in
Landlord’s reasonable and good faith estimate) (“Capital Expenditure Amount”).
Landlord shall be entitled to immediately expense any individual capital
expenditure the total cost of which is less than $20,000, and such capital
expenditure shall not be deemed a Capital Expenditure Amount under this
paragraph. The monthly amortization of any Capital Expenditure Amount shall be
over such number of months of actual useful life of the improvement, as
reasonably determined by Landlord, and shall include interest in the amount of
5%. The $20,000 amount, referred to above, shall be increased on each
anniversary of the Commencement Date of this Lease based upon the change in the

Charleston Intuit Lease
Phase 1—Buildings 1-5
August 4, 2003—Final

7



--------------------------------------------------------------------------------



 



Consumer Price Index. Such annual adjustments shall be calculated upon the basis
of the percentage change in the Consumer Price Index, All Urban Consumers, San
Francisco-Oakland Metropolitan Area, All Items (1982-84 equals 100) as published
by the U.S. Department of Labor, Bureau of Labor Statistics, as such Index was
revised effective January, 1987 (the “Index”). The Index published for the month
closest to the adjustment date shall be compared with the Index published for
the month closest to the beginning of the immediately preceding Lease year to
determine the percentage increase in such $20,000 (as it may have been adjusted
for prior years). If the Index is discontinued or revised during the term, such
other government index or computation with which it is replaced shall be used in
order to obtain substantially the same result as would be obtained if the Index
had not been discontinued or revised. Except as otherwise provided in this
Lease, all other capital expenditures shall be reimbursed, without amortization,
as set forth in Paragraph 4 E of this Lease.

     B.     Buildings and Premises: Notwithstanding anything contained in the
Lease to the contrary, Tenant shall, at its sole cost and expense, keep and
maintain (i) the interior of the Premises (including appurtenances),
(ii) exterior doors, loading dock doors, and door encasements, (iii) exterior
windows, window frames, plate glass, and glazing, and every part thereof in a
first dass standard of maintenance and repair, and in good and sanitary
condition. Tenant’s maintenance and repair responsibilities herein referred to
include, but are not limited to: all windows, window frames, plate glass,
glazing, truck doors, loading docks, interior plumbing systems (such as interior
water and drain lines, sinks, toilets, faucets, drains, showers and water
fountains), interior electrical systems (such as interior panels, conduits,
outlets, lighting fixtures, lamps, bulbs, tubes, ballasts), heating and
air-conditioning systems exterior or interior (such as compressors, fans, air
handlers, ducts, mixing boxes, thermostats, time docks, boilers, heaters, supply
and return grills), all interior improvements in the Premises including but not
limited to wall coverings, window coverings, carpets, floor coverings,
partitioning, ceilings, doors (both interior and exterior, including closing
mechanisms, latches, locks), skylights, automatic fire extinguishing systems,
and all other interior improvements of any nature whatsoever.

     C.     Tenant Waivers: Tenant hereby waives all rights under, and benefits
of, subsection 1 of Section 1932 and Section 1941 and 1942 of the California
Civil Code and under any similar law, statute or ordinance now or hereafter in
effect.

     D.     Exclusion from Additional Rent: “Additional Rent” as used herein
shall not include and are excluded, as reimbursable costs from Tenant to
Landlord all of the following:



       1. Any fines, costs, penalties or interest.          2. Rental payments
pursuant to any ground lease of land underlying all or any of the Complexes.    
     3. Any costs of any services sold or provided to tenants or other occupants
for which Landlord or Managing Agent is entitled to be reimbursed by such
tenants or other occupants.          4. Acquisitions costs for sculptures,
paintings, or other objects of art.          5. Costs for which Landlord has
been compensated by a management fee; for example, accounting costs necessary to
operate the Complex and report its financial status to the Landlord.          6.
Depreciation (except as specifically provided above.          7. Interest on and
amortization of debts.          8. Leasehold improvements including redecorating
spaces occupied or to be occupied by other tenants of the Complex.          9.
Brokerage commissions and advertising expenses for procuring new tenants of the
Complex.          10. Financing or refinancing costs.          11. The cost of
any item included as an Additional Rent item to the extent that such cost is
reimbursed by an insurance company, a condemnor, a tenant, or any other third
party; provided, however, that if a reimbursed item was previously included as
an Additional Rent item, and such reimbursement shall reduce the Additional Rent
items in the period in which the reimbursement occurs.          12. Expenses,
costs, liabilities, fines or penalties incurred as a result of or attributable
to Landlord’s or its agents’, employees’, contractors’, guests’ or invitees’
negligent acts or omissions, breach of lease

Charleston Intuit Lease
Phase 1—Buildings 1-5
August 4, 2003—Final

8



--------------------------------------------------------------------------------



 



or contract or violation of governmental laws, statutes, codes, ordinances,
rules, regulations, orders or other governmental requirements.



                 13. Accounting, legal and other fees incurred in connection
with preparation, negotiation or enforcement of leases, or any costs associated
with preparing any space for occupancy, including any tenant improvement work or
allowance for such space to be leased.

                 14. Labor costs, including salaries, fringe benefits and other
costs for other than full-time on-site personnel to the extent such costs are
attributable to work at a complex other than the Complex.

                 15. Any costs or expenses associated with or in any way related
to Hazardous Materials (as defined in Paragraph 42, below) or the monitoring,
remediation or removal thereof.

                 16. Any costs or expenses not actually and reasonably incurred
by Landlord and believed by Landlord in good faith to be properly included as an
Additional Rent item.

                 17. Any costs or expenses which are, by the terms of this
Lease, required to be borne solely by Landlord without reimbursement.

8.     ACCEPTANCE AND SURRENDER OF PREMISES: Landlord represents to its
knowledge without any investigation, nor the duty to investigate, and with the
parties acknowledgement that the Tenant has been occupying the Premises for the
past eight (8) years, that as of the Commencement Date of this Lease, Landlord
is not aware of any defect in the roofs, structural components, heating,
ventilating, and air conditioning systems, electrical and plumbing systems,
parking lots and site lighting, of the Premises and/or the Complex upon which
the Premises are located. Subject to Landlord’s representations and warranties
contained elsewhere in this Lease, Tenant accepts the Premises as being in good
and sanitary order, condition and repair and accepts the Premises in their
present condition and without representation or warranty by Landlord as to the
condition of the Premises or as to the use or occupancy which may be made
thereof. Any exceptions to the foregoing must be by written agreement executed
by Landlord and Tenant. Tenant agrees on the last day of the Lease term, or on
the sooner termination of this Lease, to surrender the Premises promptly and
peaceably to Landlord in good condition and repair (damage by Acts of God, fire
or normal wear and tear excepted), with all interior walls repaired, if damaged,
and with all alterations, additions and improvements which may have been made
in, to, or on the Premises (except movable trade fixtures installed at the
expense of Tenant), except as to alterations which Tenant is required to remove
or restore as set forth below. Tenant, on or before the end of the term or
sooner termination of this Lease, shall remove all of Tenant’s personal property
and trade fixtures from the Premises, and all property not so removed on or
before the end of the term or sooner termination of this Lease shall be deemed
abandoned by Tenant and title to same shall thereupon pass to Landlord without
compensation to Tenant. Landlord may, upon termination of this Lease, remove all
moveable furniture and equipment so abandoned by Tenant, at Tenant’s sole cost,
and repair any damage caused by such removal at Tenant’s sole cost. Nothing
contained herein shall be construed as an extension of the term hereof or as
consent of Landlord to any holding over by Tenant. The voluntary or other
surrender of this Lease or the Premises by Tenant or a mutual cancellation of
this Lease shall not work as a merger and, at the option of Landlord, shall
either terminate all or any existing subleases or subtenancies or operate as an
assignment to Landlord of all or any such subleases or subtenancies.

9.     ALTERATIONS AND ADDITIONS

     A.     Alterations: Tenant shall not make, or suffer to be made, any
alteration or addition to the Premises, or any part thereof, exceeding Twenty
Five Thousand Dollars ($25,000) in cost, without the written consent (which
shall not be unreasonably withheld, conditioned, or delayed) of Landlord first
had and obtained by Tenant. Any addition to, or alteration of, the Premises,
except moveable furniture and trade fixtures, shall at once become a part of the
Premises and belong to Landlord. If Landlord consents to the making of any
alteration, addition, or improvement to or of the Premises by Tenant, the same
shall be made at Tenant’s sole cost and expense. Except as otherwise expressly
set forth to the contrary, any modifications to the Building or Building systems
required by governmental code or otherwise as a result of Tenant’s alterations,
additions or improvements shall be made at Tenant’s sole cost and expense.
Tenant shall retain title to all moveable furniture and trade fixtures placed in
the Premises. All heating, lighting, electrical, air conditioning, attached
partitioning, drapery, carpeting and floor installations made by Tenant,
together with all property that has become an integral part of the Premises,
shall not be deemed trade fixtures. Tenant agrees that it will not proceed to
make any alterations or additions the total cost of which exceeds Twenty Five
Thousand Dollars ($25,000), without having obtained consent from Landlord to do
so, and until five (5) days after written notice to Landlord of Tenant’s
intention to commence such work in order that Landlord may post appropriate
notices to avoid any liability to contractors or material suppliers for payment
for Tenant’s improvements. Tenant shall at all times permit such notices to be
posted and to remain posted until the completion of work. Tenant shall, if
required by Landlord,

Charleston Intuit Lease
Phase 1—Buildings 1-5
August 4, 2003—Final

9



--------------------------------------------------------------------------------



 



secure at Tenant’s own cost and expense, a completion and lien indemnity bond,
reasonably satisfactory to Landlord for work in excess of $300,000. Tenant
further covenants and agrees that any mechanic’s liens filed against the
Premises or against the Complex for work claimed to have been done for, or
materials claimed to have been furnished to Tenant, will be discharged by
Tenant, by bond or otherwise, within thirty (30) days after the filing thereof,
at the cost and expense of Tenant. Any exceptions to the foregoing must be made
in writing and executed by both Landlord and Tenant.

     B.     Manner of Alterations: Any alterations or additions made by Tenant
to the Premises, whether or not such work requires Landlord’s approval
hereunder, shall be constructed in a first class manner. Landlord shall have the
right, at its sole cost and expense, and upon no less than 2 business days’
prior written notice, to inspect any alterations or additions at any stage of
its completion to determine whether or not such work is being constructed in
compliance with approved plans. At the completion of each alteration or
addition, Tenant shall deliver a complete set of as-built drawings to Landlord.

     C.     Cost of Alterations: Except as otherwise expressly set forth herein
to the contrary, all cost of construction including demolition, architectural,
drawings, permitting fees, etc, shall be paid by Tenant.

     D.     Restoration: At the time any alterations, additions or improvements
are requested by Tenant, which request shall include a detailed description and
depiction of such alterations, additions or improvements, Tenant may request
that Landlord inform Tenant whether such alterations, additions or improvements
must be removed and the Premises be restored to the original condition upon
Lease expiration or termination. If Landlord fails to inform Tenant that it must
restore the Premises at the Lease expiration, than Tenant shall have no
obligation to restore the Premises at Lease expiration. If Landlord requires
Tenant to so restore, such restoration shall be at Tenant’s sole cost and
expense.

               1. Alterations Performed By Tenant Prior to Execution of This
Lease: Landlord accepts the alterations, additions and improvements performed to
date upon the Premises under the Prior Leases and Tenant shall not be required
to remove such alterations, additions and improvements as they currently exist.
Within fifteen (15) days of the execution of this Lease, Tenant shall deliver to
Landlord all layout plans in Tenant’s possession with the understanding that
Tenant does not warrant the accuracy of such plans. Landlord shall have the
right, but not the obligation, to enter the Premises to determine the correct
condition of the Premises. Tenant shall cooperate with Landlord in documenting
the current condition of the Premises.

     E.     Contractors: Tenant shall have the right to employ architects,
general contractors or subcontractors of its choosing, licensed in California
where required by law, for any alterations desired to be made to the Premises
leased hereunder. Landlord shall not charge Tenant for any construction
management fees, supervision fees or plan review fees Landlord incurs in
connection with any of the alterations Tenant may make to the Premises.

10.     Intentionally Deleted.

11.     UTlLlTlES OF THE BUILDING IN WHICH THE PREMISES ARE LOCATED:

Tenant shall pay promptly, as the same become due, all charges for separately
metered water, gas, electricity, telephone, telex and other electronic
communications service, sewer service, waste pick-up and any other utilities,
materials or services furnished directly to or used by Tenant on or about the
Premises during the term of this Lease, including, without limitation, any
temporary or permanent utility surcharge or other exactions whether or not
hereinafter imposed. In addition, for any Premises not separately metered,
Tenant shall pay, as Additional Rent, its pro rata share of the cost of any
utility service not so separately metered, such pro rata share shall be
determined by dividing the rentable square footage of the portion of the
Premises included in the utility bill by the total rentable square footage of
all rentable space included in such utility bill, and the pro-rata share not
reimbursable by Tenant hereunder shall not be reimbursable to Landlord under the
other expense reimbursement provisions of this Lease. If, however, Landlord
determines that any tenant (including Tenant) is using a disproportionate amount
of any utility service not separately metered, then Landlord shall charge that
tenant the amount estimated by Landlord to be the disproportionate amount and
such payment by such other tenant shall not be charged to the other tenants.

     Landlord shall not be liable for and Tenant shall not be entitled to any
abatement or reduction of rent by reason of any interruption or failure of
utility services to the Premises when such interruption or failure is caused by
accident, breakage, repair, strikes, lockouts, or other labor disturbances or
labor disputes of any nature, or by any other cause, similar or dissimilar,
beyond the reasonable control of Landlord. Notwithstanding the foregoing, Tenant
shall be entitled to an abatement of rent for any interruption or failure of
utility services to the Premises when such interruption or failure is caused by
Landlord or its employees, agents or contractors, which abatement shall be based
on the degree to which Tenant is unable to utilize the

Charleston Intuit Lease
Phase 1—Buildings 1-5
August 4, 2003—Final

10



--------------------------------------------------------------------------------



 



Premises due to such interruption or failure. In addition, in the event there is
any interruption in any utility service, Landlord will cooperate with Tenant in
having such utility service restored as quickly as possible.

12.     TAXES

     A.     Real Property Taxes

     As Additional Rent and in accordance with Paragraph 4E of this Lease,
Tenant shall pay to Landlord Tenant’s Proportionate Share of all Real Property
Taxes. The term “Real Property Taxes”, as used herein, shall mean (i) all taxes,
assessments, levies and other charges of any kind or nature whatsoever, general
and special, foreseen and unforeseen (including all installments of principal
and interest required to pay any general or special assessments for public
improvements and any increases resulting from reassessments caused by any change
in ownership of the Complex) now or hereafter imposed during the Term of Lease
by any governmental or quasi-governmental authority or special district having
the direct or indirect power to tax or levy assessments, which are levied or
assessed against, or with respect to the value, occupancy or use of, all or any
portion of the Complex (as now constructed or as may at any time hereafter be
constructed, altered, or otherwise changed) or Landlord’s interest therein; any
improvements located within the Complex (regardless of ownership); the fixtures,
equipment and other property of Landlord, real or personal, that are an integral
part of and located in the Complex; or parking areas, public utilities, or
energy within the Complex; (ii) all charges, levies or fees imposed by reason of
environmental regulation or other governmental control of the Complex; and
(iii) all costs and fees (including attorney’s fees) incurred by Landlord in
contesting any Real Property Tax and in negotiating with public authorities as
to any Real Property Tax. In the event said contesting results in a refund or
Real Property Taxes, Tenant shall be credited with the appropriate Proportionate
Share of said refund reflecting Tenant’s period of occupancy. If at any time
during the term of this Lease the taxation or assessment of the Complex
prevailing as of the Commencement Date of this Lease shall be altered so that in
lieu of or in addition to any Real Property Tax described above there shall be
levied, assessed or imposed (whether by reason of a change in the method of
taxation or assessment, creation of a new tax or charge, or any other cause) an
alternate or additional tax or charge (i) on the value, use or occupancy of the
Complex or Landlord’s interest therein or (ii) on or measured by the gross
receipts, gross income or gross rentals from the Complex, on Landlord’s business
of leasing the Complex, or computed in any manner with respect to the operation
of the Complex, then any such tax or charge, however designated, shall be
included within the meaning of the term “Real Property Taxes” for purposes of
this Lease. If any Real Property Tax is based upon property or rents unrelated
to the Complex, then only that part of such Real Property Tax that is fairly
allocable to the Complex shall be included within the meaning of the term “Real
Property Taxes”. Notwithstanding the foregoing, the term “Real Property Taxes”
shall not include estate, inheritance, gift or franchise taxes of Landlord or
the federal, state or local net income tax, capital gains taxes, excess profits,
capital stock taxes or other taxes not uniquely attributable to the Buildings or
the Complex, imposed on Landlord or any of its shareholders, partners, members,
beneficiaries or other owners of a beneficial interest in Landlord, nor shall it
include any penalties, interest, fines or other similar charges. In addition,
“Real Property Taxes” shall not include any increases resulting from any new
construction, unless such new construction is by or on behalf of Tenant;
development fees and increased taxes (in lieu of development fees) pursuant to
any development agreement or similar arrangement; any documentary transfer tax,
corporation, limited liability company or other entity gross receipts tax, sales
or use tax; or any portion of any tax or assessment not properly and equitably
allocable to the period in question (and if Landlord elects to pay any bond or
assessment over less than the longest time permissible by law, the portion of
such payment included in Real Estate Taxes for any period shall not exceed the
amount that would have been payable for the period had Landlord instead paid
over the longest period permissible by law). In no event shall any portion of
any tax or assessment properly allocable to any period of time beyond the term
of this Lease be included in Real Estate Taxes.

     B.     Taxes on Tenant’s Property

               1. Tenant shall be liable for and shall pay before delinquency,
taxes levied against any personal property or trade fixtures placed by Tenant in
or about the Premises. If any such taxes on Tenant’s personal property or trade
fixtures are levied against Landlord or Landlord’s property or if the assessed
value of the Premises is increased by the inclusion therein of a value placed
upon such personal property or trade fixtures of Tenant and if Landlord, after
written notice to Tenant, pays the taxes based on such increased assessment,
which Landlord shall have the right to do regardless of the validity thereof,
but only under proper protest if requested by Tenant, Tenant shall upon demand,
as the case may be, repay to Landlord the taxes so levied against Landlord, or
the proportion of such taxes resulting from such increase in the assessment;
provided that in any such event Tenant shall have the right, in the name of
Landlord and with Landlord’s full cooperation, to bring suit in any court of
competent jurisdiction to recover the amount of any such taxes so paid under
protest, and any amount so recovered shall belong to Tenant.

               2.     If any tenant improvements in the Premises, whether
installed, and/or paid for by Landlord or Tenant and whether or not affixed to
the real property so as to become a part thereof, are assessed

Charleston Intuit Lease
Phase 1—Buildings 1-5
August 4, 2003—Final

11



--------------------------------------------------------------------------------



 



for Real Property Tax purposes at a valuation higher than the valuation at which
standard office improvements in other space in the Complex are assessed, then
the Real Property Taxes and assessments levied against Landlord or the Complex
by reason of such excess assessed valuation shall be deemed to be taxes levied
against personal property of Tenant and shall be governed by the provisions of
12A(i), above. If the records of the County Assessor are available and
sufficiently detailed to serve as a basis for determining whether said Tenant
improvements are assessed at a higher valuation than standard office
improvements in other space in the Complex, such records shall be binding on
both the Landlord and the Tenant. If the records of the County Assessor are not
available or sufficiently detailed to serve as a basis for making said
determination, the actual cost of construction shall be used.

13.     TENANTS LIABILITY INSURANCE: Tenant, at Tenant’s expense, agrees to keep
in force during the term of this Lease a policy of commercial general liability
insurance with a combined single limit in the amount of $5,000,000/5,000,000 per
occurrence/aggregate. The policy or policies affecting such insurance,
certificates of which shall be furnished to Landlord, shall name Landlord as
additional insured, and shall insure any liability of Landlord, contingent or
otherwise, as respects acts or omissions of Tenant, its agents, employees or
invitees or otherwise by any negligent conduct of any of said persons in or
about or concerning the Premises; shall be issued by an insurance company
admitted to transact business in the State of California; and shall provide that
the insurance effected thereby shall not be canceled, except upon thirty
(30) days’ prior written notice to Landlord; and shall have commercially
reasonable deductibles similar to those typically held by companies of similar
size and characteristics of Tenant. If, during the term of this Lease, in the
reasonable opinion of Landlord’s Lender, insurance advisor or counsel, the
amount of insurance described in this Paragraph is not adequate, Tenant agrees
to increase said coverage to such reasonable amount as Landlord’s Lender,
insurance advisor or counsel shall deem adequate. All insurance required
pursuant to this Paragraph to be carried by Tenant shall be (i) primary and
noncontributory with any Landlord insurance (ii) shall provide severability of
interests between or among insureds (iii) shall be issued by insurers licensed
to do business in the State in which the Premises are located, and (iv) shall be
issued by insurers which are rated A:VII or better by Best’s Key Rating Guide.
All insurance required hereunder may be held by Tenant under blanket policies of
insurance.

14.     TENANT’S PERSONAL PROPERTY INSURANCE AND WORKER’S COMPENSATION
INSURANCE: Tenant shall maintain a special form property policy (“Special Form”)
with a sprinkler leakage endorsement insuring the personal property, inventory,
trade fixtures and leasehold improvements within the leased Premises for the
full replacement value thereof. The proceeds from any of such policies shall be
used for the repair or replacement of such items so insured. Tenant shall also
maintain such policy or policies of worker’s compensation insurance and such
other employee benefit insurance sufficient to comply with all laws.

15.     PROPERTY INSURANCE: Landlord shall purchase and keep in force and, as
Additional Rent in accordance with Paragraph 4E of this Lease, and subject to
such limitations on reimbursement obligations as may be provided elsewhere in
this Lease, Tenant shall pay to Landlord Tenant’s Proportionate Share of the
cost of a policy or policies of insurance covering loss or damage to the
Premises and Complex in an amount up to the full replacement value thereof,
providing protection against those perils included within the classification of
“Special Form” insurance and flood and/or earthquake insurance, if available,
plus a policy of rental income insurance in the amount of one hundred (100%)
percent of twelve (12) months Base Rent and Additional Rent, and also a policy
of comprehensive public liability insurance with minimum limits in the amount of
at least $1,000,000/1,000,000 for injuries to or death of persons occurring in,
on or about the Premises or the Complex. If such insurance cost is increased due
to Tenant’s use of the Premises or the Complex, Tenant agrees to pay to Landlord
the full cost of such increase. Tenant shall have no interest in nor any right
to the proceeds of any insurance procured by Landlord for the Complex.

     Landlord and Tenant do each hereby respectively release the other, to the
extent of insurance proceeds actually received, from any liability for loss or
damage caused by fire or any of the other coverage events included in the
releasing party’s insurance policies, irrespective of the cause of such fire or
casualty; provided, however, that if the insurance policy of either releasing
party prohibits such waiver, then this waiver shall not take effect until
consent to such waiver is obtained. If such waiver is so prohibited, the insured
party affected shall promptly notify the other party thereof.

16.     INDEMNIFICATION: Landlord shall not be liable to Tenant and Tenant
hereby waives all claims against Landlord, and all of Landlord’s partners,
managers, employees, and agents, for any injury to or death of any person or
damage to or destruction of property in or about the Premises or the Complex by
or from any cause whatsoever, including, without limitation, gas, fire, oil,
electricity or leakage of any character from the roof, walls, basement or other
portion of the Premises or the Complex but excluding, however, the negligence or
willful misconduct of Landlord or its agents, employees or contractors, and
except and excluding claims resulting from the breach by Landlord of any of its
representations, warranties, covenants or obligations under this Lease. Except
to the extent injury to persons or damage to property is the result of the
negligence or willful misconduct of Landlord or any of its agents, employees or
contractors, and except and excluding claims resulting from the

Charleston Intuit Lease
Phase 1—Buildings 1-5
August 4, 2003—Final

12



--------------------------------------------------------------------------------



 



breach by Landlord of any of its representations, warranties, covenants or
obligations under this Lease, Tenant shall hold Landlord, and Landlord’s
partners, managers, employees, and agents, harmless from and defend Landlord,
and any of Landlord’s partners, managers, employees, and agents, against any and
all expenses, including reasonable attorney’s fees, in connection therewith,
arising out of (a) any injury to or death of any person, or damage to or
destruction of property, occurring in, on or about the Premises, or any part
thereof, from any cause, or by any person or entity, whatsoever, (b) Tenant’s
breach of this Lease, (c) Tenant or Tenant’s agents, employees, contractors,
guests and/or invitees negligence or intentional wrongdoing, (d) Tenant’s
failure to surrender the Premises in violation of the terms of this Lease
(including damages as a result of claims made by any succeeding tenant or lost
profits as a result thereof).

17.     COMPLIANCE: Except as set forth in Paragraph 7A1, Tenant, at its sole
cost and expense, shall promptly comply with all laws, statutes, ordinances and
governmental rules, regulations or requirements now or hereafter in effect; with
the requirements of any board of fire underwriters or other similar body now or
hereafter constituted; and with any direction or occupancy certificate issued
pursuant to law by any public officer. The judgment of any court of competent
jurisdiction or the admission of Tenant in any action against Tenant, whether
Landlord be a party thereto or not, that Tenant has violated any such law,
statute, ordinance or governmental rule, regulation, requirement, direction or
provision, shall be conclusive of that fact as between Landlord and Tenant.
Tenant shall, at its sole cost and expense, comply with any and all requirements
pertaining to said Premises, of any insurance organization or company, necessary
for the maintenance of reasonable fire and public liability insurance covering
the Premises.

18.     LIENS: Tenant shall keep the Premises and the Complex free from any
liens arising out of any work performed, materials furnished or obligation
incurred by Tenant. In the event that Tenant shall not, within thirty (30) days
following the imposition of such lien, cause the same to be released of record,
Landlord shall have, in addition to all other remedies provided herein and by
law, and upon no less than 5 business days’ prior written notice to Tenant, the
right, but no obligation, to cause the same to be released by such means as it
shall deem proper, including payment of the claim giving rise to such lien. All
sums paid by Landlord for such purpose, and all expenses incurred by it in
connection therewith, shall be payable to Landlord by Tenant on demand with
interest at the prime rate of interest as quoted by the Bank of America.

19.     ASSIGNMENT AND SUBLETTING: The following provisions shall apply to any
assignment, subletting or other transfer by Tenant or any subtenant or assignee
or other successor in interest of the original Tenant (collectively referred to
in this Paragraph as “Tenant”):

               A. Except for Permitted Assignments as provided below, Tenant
shall not do any of the following (collectively referred to herein as
“Transfer”), whether voluntarily, involuntarily, or by operation of law, without
the prior written consent of Landlord, which consent shall not be unreasonably
withheld or delayed: (i) assign or otherwise transfer its interest in this Lease
or in the Premises; (ii) sublet all or any part of the Premises or allow it to
be sublet, occupied, or used by any person or entity other than Tenant;
(iii) transfer any right appurtenant to this Lease or the Premises; or
(iv) mortgage or encumber the Lease (or otherwise use the Lease as a security
device) in any manner. Tenant shall reimburse Landlord for all reasonable costs
and attorney’s fees incurred by Landlord in connection with the processing
and/or documentation of any requested Transfer, whether or not Landlord’s
consent is granted. Any Transfer so approved by Landlord shall not be effective
until Tenant has paid all such costs and attorneys’ fees to Landlord and
delivered to Landlord an executed counterpart of the document evidencing the
Transfer which (i) is in form approved by Landlord, (ii) contains the same terms
and conditions as stated in Tenant’s notice given to Landlord pursuant to
subparagraph 6, below, and (iii) with respect to an assignment, contains the
agreement of the proposed Transferee to assume all obligations of Tenant under
this Lease. Any attempted Transfer without Landlord’s consent shall constitute a
default by Tenant and shall be voidable at Landlord’s option. Landlord’s consent
to any one Transfer shall not constitute a waiver of the provisions of this
Paragraph as to any subsequent transfer nor consent to any subsequent Transfer.
No Transfer, even with the consent of Landlord, shall relieve Tenant of its
personal and primary obligation to pay the rent and to perform all of the other
obligations to be performed by Tenant hereunder. The acceptance of rent by
Landlord from any person shall not be deemed to be a waiver by Landlord of any
provision of this Lease nor to be consent to any Transfer.

               B. Tenant shall give Landlord at least ten (10) business days
prior written notice of any desired Transfer to a sublessee and at least thirty
(30) days prior written notice of any desired Transfer to an assignee, and such
notice with respect to either a sublease or an assignment shall contain all of
the proposed terms of such Transfer including but not limited to (i) the name
and legal composition of the proposed Transferee; (ii) an audited financial
statement, if available, or an un-audited financial statement if an audited
statement is not available, of the Transferee for a period ending not more than
one year prior to the proposed effective date of the Transfer; (iii) the nature
of the proposed Transferee’s business to be carried on in the Premises; (iv) all
consideration to be given on account of the Transfer; and (v) such other
information as may be reasonably requested by Landlord within such ten (10) day
period. Tenant’s notice shall not be deemed to

Charleston Intuit Lease
Phase 1—Buildings 1-5
August 4, 2003—Final

13



--------------------------------------------------------------------------------



 



have been served or given until such time as Tenant has provided Landlord with
all information required by subparagraphs (i) through (iv) of this subparagraph.

               C. In the event that Tenant seeks to make any Transfer, Landlord
shall have the right to reasonably withhold its consent to such Transfer, as
permitted pursuant to this Paragraph, or to exercise any of the rights set forth
in this subparagraph, by giving Tenant written notice of its election within ten
(10) business days after receipt of Tenant’s notice of intent to Transfer to a
sublessee, and within thirty (30) days after receipt of Tenant’s notice of
intent to Transfer to an assignee. In the event Landlord fails to provide Tenant
with notice that it is withholding its consent to the proposed Transfer within
such ten (10) business day period for a Transfer to a sublessee or such thirty
(30) day period for a Transfer to an assignee, then Landlord shall be deemed to
have rejected the proposed Transfer. Without otherwise limiting the criteria
upon which Landlord may withhold its consent to any proposed Transfer, if
Landlord withholds its consent where the proposed assignee’s or subtenant’s
anticipated use of the Premises involves the storage, use or disposal of
Hazardous Material in amounts not typically used in an office environment, such
withholding of consent shall be presumptively reasonable.

               In addition to Landlord’s right to withhold its consent to any
Transfer and without limiting Landlord in the exercise of any other right or
remedy, which Landlord may have, Landlord may elect to permit Tenant to so
assign the Lease or sublease such part of the Premises, in which event Tenant
may do so, but without being released of its liability for the performance of
all of its obligations under the Lease. If Tenant assigns its interest in this
Lease in accordance with this subparagraph, then, after Tenant deducts its
reasonable costs of such assignment, Tenant shall pay to Landlord fifty percent
(50%) of all consideration received by Tenant on account of the Premises over
and above Tenant’s obligations under this Lease. Tenant shall not, however, be
required to pay to Landlord any consideration it receives for and which is equal
to the fair market value for any furnishings, fixtures or other items of
personal property Tenant receives in connection with the assignment or
subletting, or for any services to be provided by Tenant in connection with the
assignment or subletting (“Unrelated Consideration”). If Tenant sublets all or
part of the Premises, after Tenant deducts its reasonable costs of such
subleasing, then Tenant shall pay to Landlord fifty percent (50%) of the
positive difference, if any, between (i) all rent and other consideration (other
than Unrelated Consideration) paid by the subtenant to Tenant on account of the
Premises, less (ii) all rent paid by Tenant to Landlord pursuant to this Lease
which is allocable to the area so sublet. Such amount shall be paid to Landlord
on the same basis, whether periodic or in lump sum, that such rent and other
consideration (other than Unrelated Consideration) is paid to Tenant by its
subtenant; provided, however, should Tenant, as assignor or sublessor, be paid a
lump sum fee by any assignee or sublessor which is not designated as prepaid
rent and which is not Unrelated Consideration, Landlord shall be paid fifty
percent (50%) of the positive difference, if any, between (i) such lump sum fee,
less (ii) all rent paid by Tenant to Landlord pursuant to this Lease for the
month in which such lump sum fee was paid, less (iii) any costs incurred by
Tenant in connection with the assignment or subletting. If any lump sum is
designated as prepaid rent, then Tenant shall pay to Landlord fifty percent
(50%) of the excess of the lump sum amount over the amount of rent Tenant is
required to pay hereunder for the period over which the prepaid rent relates.
Tenant’s obligations under this subparagraph shall survive any assignment or
sublease, and Tenant’s failure to perform its obligations under this
subparagraph shall be a default under this Lease. At the time Tenant makes any
payment to Landlord required by this subparagraph, Tenant shall deliver an
itemized statement of the method by which the amount to which Landlord is
entitled was calculated. Landlord shall have the right to inspect Tenant’s books
and records relating to the payments due pursuant to this subparagraph. Upon
request therefore, Tenant shall deliver to Landlord copies of all bills,
invoices, or other documents upon which its calculations are based. Landlord may
condition its approval of a Transfer upon obtaining a certification from both
Tenant and the proposed Transferee of all amounts that are to be paid to Tenant
in connection with such Transfer. As used herein, the term “consideration” shall
mean any consideration of any kind received, or to be received, by Tenant as a
result of the Transfer, if such sums are related to Tenant’s interest in this
Lease or in the Premises.

               D. Tenant irrevocably assigns to Landlord, as security for
Tenant’s obligations under this Lease, all rent or other consideration not
otherwise payable to Landlord by reason of any Transfer. Landlord, as assignee
of Tenant, or a receiver for Tenant appointed on Landlord’s application, may
collect such rent or other consideration and apply it toward Tenant’s obligation
under this Lease, provided, however, that until occurrence of any default by
Tenant, Tenant shall have the right to collect such rent or other consideration.

               E. Notwithstanding the foregoing, if immediately after the
Transfer, Tenant is not conducting business from at least 200,000 rentable
square feet of the Total Premises, then Landlord shall have the right, to be
exercised by giving written notice to Tenant (within 20 days of Landlords’
receipt of the transfer notice referred to in Paragraph 19B above), to recapture
the space which is the subject of the transfer (“Subject Space”). If such
recapture notice is given, it shall serve to terminate this Lease only with
respect to the Subject Space, or, if the proposed Subject Space covers all the
Premises, it shall serve to terminate this entire Lease; in either case, as of
the proposed effective date of the transfer or upon Landlord’s recapture

Charleston Intuit Lease
Phase 1—Buildings 1-5
August 4, 2003—Final

14



--------------------------------------------------------------------------------



 



notice, whichever is later. If this Lease is terminated pursuant to the
foregoing provision with respect to less than the entire Premises, the Rent
shall be adjusted on the basis of the proportion of rentable square feet
retained by Tenant to the rentable square feet demised immediately prior to the
transfer and this Lease as so amended shall continue thereafter in full force
and effect.

               F. Notwithstanding the foregoing, without the prior consent of
Landlord, Tenant shall have the right: (i) to assign this Lease or sublet the
Premises to any affiliate or subsidiary of Tenant which affiliate or subsidiary
is more than fifty percent (50%) owned, either directly or indirectly, by
Tenant; or (ii) to merge with another corporation or entity so long as
substantially all of the assets of Tenant are transferred and retained by the
surviving corporation or entity excluding, however, any assets which may be
required to be disposed of in order to make the transaction qualify under
applicable antitrust laws, regulations or regulatory review; or (iii) to enter
into an acquisition of another corporation; or (iv) have substantially all of
its assets acquired by another corporation which other corporation assumes the
obligations of this Lease (each, a “Permitted Assignment”), in each case
provided that (a) Landlord is promptly provided with notice thereof following
the effective date of such Permitted Assignment, (b) Tenant remains fully liable
for the full performance of Tenant’s obligations under the Lease to the extent
Tenant survives following such Permitted Assignment, and (c) in the case of an
assignment, the successor assumes in writing all obligations under this Lease
and in the case of a sublease, the sublessee assumes, in writing, all
obligations under this Lease applicable to the sublease premises. Any assignee
or sublessee under a Permitted Assignment is herein referred to as a “Permitted
Assignee”.

20.     ENTRY BY LANDLORD: Landlord reserves, and shall during normal business
hours have, the right, upon no less than 2 business days’ prior written notice
to Tenant, to enter the Premises to inspect them; to perform any services to be
provided by Landlord hereunder; to submit the Premises to prospective
purchasers, mortgagers or tenants; to place “For Sale” signs (at any time) or
“For Lease” signs (during the last twelve months of the term, or during the
period of any default); to post notices of nonresponsibility; and to alter,
improve or repair the Premises and any portion of the Complex, all without
abatement of rent; and may erect scaffolding and other necessary structures in
or through the Premises where reasonably required by the character of the work
to be performed; provided, however, that the business of Tenant shall be
interfered with to the least extent that is reasonably practical. For each of
the foregoing purposes, Landlord shall at all times have and retain a key with
which to unlock all of the doors in an emergency in order to obtain entry to the
Premises, and any entry to the Premises obtained by Landlord by any of said
means, or otherwise, shall not under any circumstances be construed or deemed to
be a forcible or unlawful entry into or a detainer of the Premises or an
eviction, actual or constructive, of Tenant from the Premises or any portion
thereof. Notwithstanding the foregoing, Tenant shall not be required to provide
Landlord with keys to unlock interior office doors, or to unlock interior areas
containing safes, computer servers, or sensitive, proprietary or confidential
information of Tenant. Landlord shall also have the right at any time to change
the arrangement or location of public parts of the Complex and to change the
name, number or designation by which the Complex is commonly known, and none of
the foregoing shall be deemed an actual or constructive eviction of Tenant, or
shall entitle Tenant to any reduction of rent hereunder and no such changes
shall unreasonably interfere with Tenant’s use of or access to the Premises
leased hereunder.

21.     DEFAULT/ REMEDIES

     A.     Default: The following events shall constitute a default under this
Lease:



       1. The commencement of a bankruptcy action or liquidation action or
reorganization action or insolvency action or an assignment of or by Tenant for
the benefit of creditors, or any similar action undertaken by Tenant, or the
insolvency of Tenant, shall, at Landlord’s option, constitute a breach of this
Lease by Tenant.          2. The failure to pay any monetary amount due under
this Lease within ten (10) days after written notice to Tenant from Landlord
that such amount is past due. It is expressly agreed that such ten (10) day
notice of Landlord may be in the form of notice pursuant to California Code of
Civil Procedure Section 1161, or any successor statute, providing ten (10) days
to cure and if Tenant fails to so cure no further such notice shall be required
of Landlord to commence an unlawful detainer proceeding.          3. The failure
to perform or honor any other covenant, condition or representation made under
this Lease, except for the events set forth above in Paragraphs 21A1 and 21A2
above, shall constitute a default hereunder by Tenant should Tenant not cure
such failure within ten (10) days from the date of written notice from Landlord
within which to cure. If such cure is not possible within such ten (10) day
period notwithstanding commercially reasonable efforts by Tenant, Tenant shall
not be in default if Tenant commences to cure within such ten (10) day period
and diligently pursues the cure without delay. It is expressly agreed that such
ten (10) day notice of Landlord may be in the form of notice pursuant to
California Code of Civil Procedure

Charleston Intuit Lease
Phase 1—Buildings 1-5
August 4, 2003—Final

15



--------------------------------------------------------------------------------



 



Section 1161, or any successor statute, providing ten (10) days to cure and if
Tenant fails to so cure no further such notice shall be required of Landlord to
commence an unlawful detainer proceeding.

     B.     Remedies: Upon a default of this Lease by Tenant, Landlord shall
have the following rights and remedies in addition to any other rights or
remedies available to Landlord at law or in equity:



     1. The rights and remedies provided for by California Civil Code Section
1951.2, including but not limited to, recovery of the worth at the time of award
of the amount by which the unpaid rent for the balance of the term after the
time of award exceeds the amount of rental loss for the same period that Tenant
proves could be reasonably avoided, as computed pursuant to subsection (b) of
said Section 1951.2; and        2. The rights and remedies provided by
California Civil Code 1951.4 which allows Landlord to continue the Lease in
effect and to enforce all of its rights and remedies under this Lease, including
the right to recover rent as it becomes due, for so long as Landlord does not
terminate Tenant’s right to possession. Acts of maintenance or preservation,
efforts to relet the Premises, or the appointment of a receiver upon Landlord’s
initiative to protect its interest under this Lease shall not constitute a
termination of Tenant’s right to possession; and        3. The right to
terminate this Lease by giving notice to Tenant in accordance with applicable
law; and        4. The right and power to enter the Premises and remove
therefrom all persons and property, to store such property in a public warehouse
or elsewhere at the cost of and for the account of Tenant and to sell such
property and apply such proceeds therefrom pursuant to applicable California
law. Landlord may from time to time sublet the Premises or any part thereof for
such term or terms (which may extend beyond the term of this Lease) and at such
rent and such other terms as Landlord in its sole discretion may deem advisable,
with the right to make alterations and repairs to the Premises. Upon each
subletting, (i) Tenant shall be immediately liable to pay Landlord, in addition
to indebtedness other than rent due hereunder, the cost of such subletting,
including, but not limited to, reasonable attorney’s fees, and any real estate
commissions actually paid, and the cost of such alterations and repairs incurred
by Landlord and the amount, if any, by which the rent hereunder for the period
of such subletting (to the extent such period does not exceed the term hereof)
exceeds the amount to be paid as rent for the Premises for such period or
(ii) at the option of Landlord, rents received from such subletting shall be
applied first to payment of indebtedness other than rent due hereunder from
Tenant to Landlord; second, to the payment of any costs of such subletting and
of such alterations and repairs; third to payment of rent due and unpaid
hereunder; and the residue, if any, shall be held by Landlord and applied in
payment of future rent as the same becomes due hereunder. If Tenant has been
credited with any rent to be received by such subletting under option (i) and
such rent shall not be promptly paid to Landlord by the subtenant(s), or if such
rentals received from such subletting under option (ii) during any month be less
than that to be paid during that month by Tenant hereunder, Tenant shall pay any
such deficiency to Landlord. Such deficiency shall be calculated and paid
monthly. No taking possession of the Premises by Landlord shall be construed as
an election on its part to terminate this Lease unless a written notice of such
intention be given to Tenant. Notwithstanding any such subletting without
termination, Landlord may at any time hereafter elect to terminate this Lease
for such previous breach; and        5. The right to have a receiver appointed
for Tenant upon application by Landlord, to take possession of the Premises and
to apply any rental collected from the Premises and to exercise all other rights
and remedies granted to Landlord pursuant to subparagraph (4) above; and  
     6. The right to any other amount to compensate Landlord for all the
detriment proximately caused by Tenant’s failure to perform its obligations
under this Lease or which in the ordinary course would be likely to result
therefrom, including without limitation (i) any costs expenses incurred by
Landlord (in retaking possession of the Premises; (ii) in maintaining,
repairing, preserving, restoring, replacing, cleaning the Premises or any
portion thereof, including such acts for reletting to a new lessee or lessees;
(iii) for leasing commissions; (iv) any fines, costs, penalties and/or interest
incurred by Landlord as a result of Tenant’s late payment; or (v) for any other
costs necessary or appropriate to relet the Premises; and        7. The right to
all reasonable attorneys’ fees incurred by Landlord as a result of Default, and
costs in the event suit is filed by Landlord to enforce such remedy.

     C.     Cumulative Remedies: The remedies herein provided are not exclusive
and Landlord shall have any and all other remedies provided herein or by law or
in equity.

     D.     No Possession: No act or conduct of Landlord, whether consisting of
the acceptance of the keys to the Premises, or otherwise, shall be deemed to be
or constitute an acceptance of the surrender of the

Charleston Intuit Lease
Phase 1—Buildings 1-5
August 4, 2003—Final

16



--------------------------------------------------------------------------------



 



Premises by Tenant prior to the expiration of the Term, and such acceptance by
Landlord of surrender by Tenant shall only flow from and must be evidenced by a
written acknowledgment of acceptance of surrender signed by Landlord. The
surrender of this Lease by Tenant, voluntarily or otherwise, shall not work a
merger unless Landlord elects in writing that such merger take place, but shall
operate as an assignment to Landlord of any and all existing subleases, or
Landlord may, at its option, elect in writing to treat such surrender as a
merger terminating Tenant’s estate under this Lease, and thereupon Landlord may
terminate any or all such subleases by notifying the sublessee of its election
so to do within five (5) days after such surrender.

     E.     Cross-Default: As a material part of the consideration for the
execution of this Lease by Landlord and Tenant, it is agreed between Landlord
and Tenant, that a default by Tenant or by Landlord under the Phase 2 Lease (as
defined in the Paragraph entitled “Default” in the Phase 2 Lease) or under this
Lease shall be considered to be a default under the Phase 2 Lease as well as
this Lease. In the event of a default by Tenant or Landlord under the Phase 2
Lease, or this Lease, Landlord or Tenant may pursue the remedies permitted by
law or pursuant to the terms of the Phase 2 Lease and this Lease, as if Tenant
or Landlord had defaulted under any one or both of such leases.

22. [Intentionally Deleted]

23. DESTRUCTION: In the event the Premises are damaged or destroyed in whole or
in part from any cause, or in the event any utility service servicing the
Premises becomes completely inoperable, Landlord shall, within fifteen (15)
business days of the event of such damage, destruction or cessation of service,
notify Tenant in writing as to the approximate length of time necessary for
Landlord to reconstruct the Premises to substantially its former condition or to
have such utility services restored. If such estimate exceeds one hundred eighty
(180) days from the date of damage, destruction or cessation of service, either
party shall have the option, within thirty (30) days of Landlord’s notice, to
terminate this Lease as to only the Building as to which the damage or cessation
has occurred or, if, as a result of such damage, destruction or cessation of
service, Tenant is only able to occupy four (4) Buildings under both this Lease
and the Phase 2 Lease, then in that event, Tenant may terminate this Lease in
its entirety as well as the Phase 2 Lease in it’s entirety. In addition, if the
reconstruction of the Premises or restoration of the utility service exceeds
Landlord’s estimate, as set forth in Landlord’s notice, Tenant shall, once it
becomes clear that such estimate will be exceeded until such time as the
reconstruction or restoration is complete, have the right to terminate this
Lease as to the Building as to which the damage or cessation has occurred or,
if, as a result of such damage, destruction or cessation of service, Tenant is
only able to occupy four (4) Buildings under both this Lease and the Phase 2
Lease, Tenant may terminate this Lease in its entirety as well as the Phase 2
Lease Lease in it’s entirety. If such a termination occurs, the obligations
under this Lease shall be equitably revised based on the square footage of the
Premises terminated in relation to the total square footage of the Premises
prior to termination. If neither party elects to terminate, or if neither party
is entitled to terminate under this Paragraph, Landlord shall promptly, at its
sole expense, rebuild or restore the Premises or the utilities to substantially
the condition existing prior to the date of damage, destruction or cessation of
service. Tenant shall be entitled to a reduction in rent while such repair is
being made in the proportion that the area of the Premises is rendered unusable
bears to the total square footage of the Premises. Notwithstanding anything
herein to the contrary, Landlord’s obligation to rebuild or restore shall be
limited to the building, interior improvements and utilities as they existed as
of the Commencement Date of the Lease, but shall not include (a) restoration of
Tenant’s trade fixtures, equipment, merchandise or any improvements, alterations
or additions made by Tenant to the Premises, or (b) any damage caused by the act
or breach of this Lease by Tenant, which damage Tenant shall forthwith replace
or fully repair at Tenant’s sole cost and expense. Unless a termination occurs
pursuant to the foregoing provisions, this Lease shall remain in full force and
effect as to the entirety of the Premises. Tenant hereby expressly waives the
provisions of section 1932, Subdivision 2, and section 1933, Subdivision 4 of
the California Civil Code.

     Notwithstanding anything to the contrary set forth above, in the event the
damage or destruction of the Premises (i) occurs during the last two years of
the term (unless any applicable extension option has been exercised) and (ii)
has rendered at least 50% of the Premises unusable by Tenant, Landlord shall
have the option during the aforementioned fifteen (15) business day period to
elect not to rebuild the Premises by so notifying Tenant, in which case Tenant
may elect to terminate this Lease and/or the Phase 2 Lease by so notifying
Landlord.

     Notwithstanding the foregoing, in the event Landlord elects not to rebuild
or restore the Premises or any Building constituting a portion of the Premises,
and notifies Tenant that Landlord desires to terminate the Lease as to that
Building, Tenant may, by providing written notice to Landlord within 30 days of
the date it receives notice of Landlord’s intent to terminate, elect to rebuild
one or more of the Buildings which were so damaged. In the event Tenant makes
the election set forth herein, then this Lease shall continue in full force and
effect, and any insurance proceeds for the damage being repaired by Tenant shall
be assigned to and paid over to Tenant to the extent Tenant pays the same for
such restoration. Tenant shall then immediately

Charleston Intuit Lease
Phase 1—Buildings 1-5
August 4, 2003—Final

17



--------------------------------------------------------------------------------



 



commence, at its sole cost and expense, restoring such Buildings to the
condition they were in prior to the date of such destruction.

24.     EMINENT DOMAIN: If all or any part of the Premises shall be taken by any
public or quasi-public authority under the power of eminent domain or conveyance
in lieu thereof, this Lease shall terminate as to any portion of the Premises so
taken or conveyed on the date when title vests in the condemnor, and Landlord
shall be entitled to any and all payment, income, rent, award or any interest
therein whatsoever which may be paid or made in connection with such taking or
conveyance, and Tenant shall have no claim against Landlord or otherwise for the
value of any unexpired term of this Lease. Notwithstanding the foregoing
Paragraph, any compensation specifically awarded Tenant for Tenant’s personal
property, relocation costs, business damage or business interruption,
specifically excluding, however, the so called “bonus value” of this Lease,
shall be and remain the property of Tenant (it being specifically acknowledged
that Tenant shall not be entitled to any so called “bonus value” of the Lease).

     In the event of a partial taking or conveyance of the Premises, if the
portion of the Premises taken or conveyed is so substantial that the Tenant can
no longer reasonably conduct its business from the remaining Premises, Tenant
shall have the privilege of terminating this Lease. In addition, if the portion
of the Premises which is taken that is contained in any Building renders that
portion of the Premises unusable to Tenant, Tenant may terminate this Lease only
as to the Building as to which the taking has occurred. Any termination
hereunder must occur within sixty (60) days from the date of such taking or
conveyance, upon written notice to Landlord of its intention so to do, and upon
giving of such notice this Lease shall terminate on the last day of the calendar
month next following the month in which such notice is given or upon the
effective date of the taking, at Tenant’s election, upon payment by Tenant of
the rent through the date of termination.

     If a portion of the Premises be taken by condemnation or conveyance in lieu
thereof and neither Landlord nor Tenant shall terminate this Lease as provided
herein, this Lease shall continue in full force and effect as to the part of the
Premises not so taken or conveyed, and the rent herein shall be apportioned as
of the date of such taking or conveyance so that thereafter the rent to be paid
by Tenant shall be in the ratio that the area of the portion of the Premises not
so taken or conveyed bears to the total area of the Premises prior to such
taking.

25.     SALE OR CONVEYANCE BY LANDLORD: In the event of a sale or conveyance of
the Complex or any interest therein by Landlord, Landlord shall thereby be
released from any liability relating to events occurring after the date of such
sale or conveyance, and from any terms, covenants or conditions (express or
implied) to be performed after the date of such sale or conveyance in favor of
Tenant, and in such event, with respect to such items, Tenant agrees to look
solely to the successor in interest of such transferor in and to the Complex and
this Lease. This lease shall not be affected by any such sale or conveyance, and
Tenant agrees to attorn to the successor in interest of such transferor.

26.     SUBORDINATION; ATTORNMENT; NON-DISTURBANCE.



                 A. Subordination. Subject to the provisions of subparagraph
(C), below, this Lease shall be subject and subordinate to any ground lease,
mortgage, deed of trust, or other hypothecation or mortgage (collectively,
“Mortgage”) now or hereafter placed by Landlord upon the real property of which
the Premises are a part, to any and all advances made on the security thereof,
and to all renewals, modifications, consolidations, replacements, and extensions
thereof. Tenant agrees that any person holding any Mortgage shall have no duty,
liability, or obligation to perform any of the obligations of Landlord under
this Lease. In the event of Landlord’s default with respect to any such
obligation, Tenant will give any Lender, whose name and address have previously
been furnished in writing to Tenant, notice of a default by Landlord; provided,
however, that Tenant shall not be liable to any Lender for failure to provide
the notice provided for herein. Tenant may not exercise any remedies for default
by Landlord unless and until Landlord and the Lender shall have received written
notice of such default and 30 days shall thereafter have elapsed without the
default having been cured. If any Lender shall elect to have this Lease superior
to the lien of its Mortgage and shall give written notice thereof to Tenant,
this Lease shall be deemed prior to such Mortgage.                    B.
Attornment. Subject to the nondisturbance provisions of subparagraph C of this
Paragraph, Tenant agrees to attorn to a Lender or any other party who acquires
ownership of the Premises by reason of a foreclosure of a Mortgage. In the event
of such foreclosure, such new owner shall not: (i) be liable for any act or
omission of any prior landlord or with respect to events occurring prior to
acquisition of ownership, (ii) be subject to any offsets or defenses which
Tenant might have against any prior Landlord, or (iii) be liable for security
deposits, unless same has been transferred to the acquiring party, or be bound
by prepayment of more than one month’s rent. Landlord represents and warrants
that, as of the date hereof, there are no Mortgages encumbering the Complex.    
               C. Ground Lease/Non-Disturbance. Landlord hereby represents to
Tenant that a

Charleston Intuit Lease
Phase 1—Buildings 1-5
August 4, 2003—Final

18



--------------------------------------------------------------------------------



 





  portion of the Complex is subject to a long-term ground lease. Landlord
further represents to Tenant this Lease does not violate any of the terms and
conditions of the ground lease. Landlord represents, warrants and covenants to
Tenant that Landlord shall not, at any time during the Lease term, or any
extension thereof, allow any default of the Ground Lease to continue that will
cause the Ground Lease to terminate. Landlord represents that there are no
existing Mortgage encumbering any portion of the Complex. With respect to a
Mortgage entered into by Landlord after the execution of this Lease, Tenant’s
subordination of this Lease shall be subject to receiving assurance (a
“nondisturbance agreement”) from the Mortgage holder in a commercially standard
form that Tenant’s possession and this Lease will not be disturbed so long as
Tenant is not in default and attorns to the record owner of the Premises, and
the subordination provided for under subparagraph (A), above, is expressly
conditioned upon Tenant receiving a nondisturbance agreement. In addition,
Landlord shall use commercially reasonable efforts to obtain from the ground
lessor a non-disturbance and recognition agreement in a commercially standard
form.



                 D. Self-Executing. The agreements contained in this Paragraph
shall be effective without the execution of any further documents; provided,
however, that upon written request from Landlord or a Lender in connection with
a sale, financing, or refinancing of Premises, Tenant and Landlord shall execute
such further writings as may be reasonably required to separately document any
such subordination or nonsubordination, attornment, and/or nondisturbance
agreement, as is provided for herein.

27.     HOLDING OVER: Tenant has no right to retain possession of the Premises
or any part thereof beyond the expiration or earlier termination of this Lease.
If Tenant holds over with the consent of Landlord: (a) the Base Rent payable
shall be increased to 150% of the Base Rent applicable during the month
immediately preceding such expiration or earlier termination; (b) Tenant’s right
to possession shall be on a month to month basis, terminable on 30 days notice
from either party; and (c) all other terms and conditions of this Lease shall
continue to apply. Nothing contained herein shall be construed as a consent by
Landlord to any holding over by Tenant.

28.     ESTOPPEL CERTIFICATE:



                 A. Tenant shall at any time upon not less than thirty
(30) days’ prior written notice from Landlord execute, acknowledge and deliver
to Landlord a statement in writing (a) certifying that this Lease is unmodified
and in full force and effect (or, if modified, stating the nature of such
modification and certifying that this Lease, as so modified, is in full force
and effect) and the date to which the rent and other charges are paid in
advance, if any, (b) acknowledging that there are not, to Tenant’s knowledge,
any uncured defaults on the part of Landlord hereunder, or specifying such
defaults, if any, are claimed, and (c) setting forth such other matters as
Landlord may reasonably request. Any such statement may be conclusively relied
upon by any prospective purchaser or encumbrancer of the Premises. Tenant’s
failure to deliver such statement within such time shall be conclusive upon
Tenant that this Lease is in full force and effect, without modifications except
as may be represented by Landlord; that there are no uncured defaults in
Landlord’s performance, that not more than one month’s rent has been paid in
advance, and that any other matters set forth in Landlord’s request are true and
correct.                    B. Landlord shall at any time upon not less than
thirty (30) days’ prior written notice from Tenant, execute, acknowledge and
deliver to Tenant a statement in writing (a) certifying that this Lease is
unmodified and in full force and effect (or, if modified, stating the nature of
such modification and certifying that this Lease, as so modified, is in full
force and effect) and the date to which the rent and other charges are paid in
advance, if any, (b) acknowledging that there are not, to Landlord’s knowledge,
any uncured defaults on the part of Tenant hereunder, or specifying such
defaults, if any, are claimed, and (c) setting forth such other matters as
Tenant may reasonably request. Any such statement may be conclusively relied
upon by any prospective transferees of the Lease or subtenants of the Premises,
or by any prospective purchaser of Tenant or of substantially all of the assets
of Tenant.

29.     CONSTRUCTION CHANGES: Landlord does not guarantee the accuracy of any
drawings supplied to Tenant and verification of the accuracy of such drawings
rests with Tenant.

30.     RIGHT TO PERFORM:



                 A. All terms, covenants and conditions of this Lease to be
performed or observed by Tenant shall be performed or observed by Tenant at
Tenant’s sole cost and expense and without any reduction of rent. If Tenant
shall fail to pay any sum of money, or other rent, required to be paid by it
hereunder or shall fail to commence to perform any other term or covenant
hereunder on its part to be performed after expiration of all applicable notice
and cure periods, Landlord, without waiving or releasing Tenant from any
obligation of Tenant hereunder, may, but shall not be obligated to, make any
such payment or perform any such other term or covenant on Tenant’s part to be
performed. All reasonable sums so paid by Landlord and all reasonably

Charleston Intuit Lease
Phase 1-Buildings 1-5
August 4, 2003-Final

19



--------------------------------------------------------------------------------



 



necessary costs of such performance by Landlord together with interest thereon
at the rate of the prime rate of interest per annum as quoted by the Bank of
America from the date of such payment of performance by Landlord, shall be paid
(and Tenant covenants to make such payment) to Landlord on demand by Landlord,
and Landlord shall have (in addition to any other right or remedy of Landlord)
the same rights and remedies in the event of non-payment by Tenant as in the
case of failure by Tenant in the payment of rent hereunder.



                 B. All terms, covenants and conditions of this Lease to be
performed or observed by Landlord shall be performed or observed by Landlord at
Landlord’s sole cost and expense (subject to reimbursement rights as specified
elsewhere in this Lease). If Landlord shall fail to commence to perform any term
or covenant hereunder on its part to be performed after expiration of all
applicable notice and cure periods, Tenant, without waiving or releasing
Landlord from any obligation of Landlord hereunder, may, but shall not be
obligated to, perform any such other term or covenant on Landlord’s part to be
performed. All reasonable sums so paid by Tenant and all reasonably necessary
costs of such performance by Tenant together with interest thereon at the rate
of the prime rate of interest per annum as quoted by the Bank of America from
the date of such payment of performance by Tenant, shall be paid (and Landlord
covenants to make such payment) to Tenant on demand by Tenant.

31.     ATTORNEYS’ FEES:

     A.     In the event that Landlord should bring suit for the possession of
the Premises, for the recovery of any sum due under this Lease, or because of
the breach of any provision of this Lease, or for any other relief against
Tenant hereunder, or in the event that Tenant should bring suit against Landlord
for the recovery of any sums due hereunder or because of the breach of any
provision of this Lease or for any other relief against Landlord hereunder, then
all costs and expenses, including reasonable attorney’s fees, incurred by the
prevailing party therein shall be paid by the other party, which obligation on
the part of the other party shall be deemed to have accrued on the date of the
commencement of such action.

32.     WAIVER: The waiver by either party of the other party’s failure to
perform or observe any term, covenant or condition herein contained to be
performed or observed by such waiving party shall not be deemed to be a waiver
of such term, covenant or condition or of any subsequent failure of the party
failing to perform or observe the same or any other such term, covenant or
condition therein contained, and no custom or practice which may develop between
the parties hereto during the term hereof shall be deemed a waiver of, or in any
way affect, the right of either party to insist upon performance and observance
by the other party in strict accordance with the terms hereof.

33.     NOTICES: Except as provided in any applicable unlawful detainer
statutes, in which case Landlord may either elect that this notice provision
shall not apply, or to serve such notices solely in accordance with this
provision in which case the unlawful detainer statutes notice provision shall
not apply; all notices, demands, requests, advices or designations which may be
or are required to be given by either party to the other hereunder shall be in
writing. All notices, demands, requests, advices or designations by Landlord to
Tenant shall be sufficiently given, made or delivered if personally served, or
if sent by United States certified or registered mail, postage prepaid, or by
recognized overnight delivery service (such as Federal Express or United Parcel
Service), addressed to Tenant as set forth below, or to such other address as
Tenant may direct by written notice to Landlord. All notices, demands, requests,
advices or designations by Tenant to Landlord shall be sufficiently given, made
or delivered if personally served, or if sent by United States certified or
registered mail, postage prepaid, or by recognized overnight delivery service
(such as Federal Express or United Parcel Service) addressed to Landlord at its
offices at 3201 Ash Street, Palo Alto, CA 94306 with a copy to Landlord’s
property manager, Willis and Company, 1793 Lafayette Street, Suite 220, Santa
Clara, 95050 or to such other addresses as Landlord may direct by written notice
to Tenant. Each notice, request, demand advice or designation referred to in
this Paragraph shall be deemed received: (i) on the date served if personally
served; (ii) three (3) business days after mailing if mailed by United States
Postal Service in the manner herein provided; or (iii) one (1) business days
after sending, if sent via recognized overnight delivery service. Tenant’s
address for notices shall be as follows:



  2632 Marine Way
Mountain View, CA 94043
Attention: Director, Corporate Services



  and, with respect to all legal notices, a copy to



  2632 Marine Way
Mountain View, CA 94043
Attention: General Counsel

Charleston Intuit Lease
Phase 1-Buildings 1-5
August 4, 2003-Final

20



--------------------------------------------------------------------------------



 



34.     EXAMINATION OF LEASE: Submission of this instrument for examination or
signature by Tenant does not constitute a reservation of or option for a lease,
and this instrument is not effective as a lease or otherwise until its execution
and delivery by both Landlord and Tenant. Landlord and Tenant mutually intend
that neither shall have any binding contractual obligations to the other with
respect to the matters referred to herein unless and until this instrument has
been fully executed by both parties.

35.     DEFAULT BY LANDLORD: Landlord shall not be in default unless Landlord
fails to perform obligations required of Landlord within thirty (30) days after
written notice by Tenant to Landlord (and to the holder of any mortgage or deed
of trust covering the Premises whose name and address shall have heretofore been
furnished to Tenant in writing), specifying wherein Landlord has failed to
perform such obligations; provided, however, that if the nature of Landlord’s
obligations is such than more than thirty (30) days are required for
performance, then Landlord shall not be in default if Landlord commences
performance within such thirty (30) day period and thereafter diligently
prosecutes the same to completion. Notwithstanding the foregoing, Landlord and
Tenant agree that under certain “emergency circumstances”, Tenant shall have the
right to perform obligations otherwise required of Landlord without the
necessity of providing Landlord (and any Mortgagee) with any notice or
opportunity to cure. Under such emergency circumstances, Tenant shall use its
good faith reasonable judgment in determining a shorter notice period for
response by Landlord or determining that the matter at hand must be resolved
immediately such that notice can only be given after the fact. For the purposes
hereof, “emergency circumstances” shall mean: (i) any hazardous situation that
poses a threat of damage, destruction or injury to any person or property of a
material nature or otherwise threatens the safety of employees and/or visitors
to the Premises; or (ii) any other circumstance that involves a substantial
interference with the operations of Tenant’s business enterprise in the
Premises, including, without limitation, the launching of new software products
or revisions thereto (especially to correct existing problems which must be
addressed immediately) to enable customers to perform needed financial and
tax-related functions, which is of special concern during the months preceding
April 15th of each calendar year.

36.     CORPORATE AUTHORITY: If Tenant is a corporation, a partnership, a
limited liability company, or any other form of entity, each individual
executing this Lease on behalf of said entity represents and warrants that he is
duly authorized to execute and deliver this Lease on behalf of said entity in
accordance with the organizational documents of said entity and that this lease
is binding upon said entity.

37.     Intentionally Deleted.

38.     LIMITATION OF LIABILITY: In consideration of the benefits accruing
hereunder, Tenant and all successors and assigns covenant and agree that, in the
event of any actual or alleged failure, breach or default hereunder by Landlord:



       A. The sole and exclusive remedy shall be against Landlord and Landlord’s
assets;          B. No partner of Landlord shall be sued or named as a party in
any suit or action (except as may be necessary to secure jurisdiction of the
partnership)          C. No service of process shall be made against any partner
of Landlord (except as may be necessary to secure jurisdiction of the
partnership)          D. No partner of Landlord shall be required to answer or
otherwise plead to any service of process;          E. No judgment shall be
taken against any partner of Landlord;          F. Any judgment taken against
any partner of Landlord may be vacated and set aside at any time without
hearing;          G. No writ of execution will ever be levied against the assets
of any partner of Landlord;          H. These covenants and agreements are
enforceable both by Landlord and also by any partner of Landlord.          I.
The term, “Landlord”, as used in this Paragraph, shall mean only the owner or
owners from time to time of the fee title or the tenant’s interest under a
ground lease of the land described in Exhibit “B”.

39.     BROKERS: Tenant warrants that it had dealing with only The Staubach
Company, which represents Tenant, in connection with the negotiation of this
Lease. Tenant knows of no other real estate broker or agent who is entitled to a
commission in connection with this Lease. Landlord shall pay The Staubach
Company a brokerage commission, pursuant to a separate written commission
agreement between Landlord and The

Charleston Intuit Lease
Phase 1-Buildings 1-5
August 4, 2003-Final

21



--------------------------------------------------------------------------------



 



Staubach Company in connection with this Lease.

40.     SIGNS: No sign, placard, picture, advertisement, name or notice shall be
inscribed, displayed, printed or affixed on or to any part of the outside of the
Premises or any exterior windows of the Premises without the written consent of
Landlord first had and obtained, which consent shall not be unreasonably
withheld, conditioned or delayed, and Landlord shall have the right to remove
any such sign, placard, picture, advertisement, name or notice without notice to
and at the expense of Tenant. If Tenant is allowed to print or affix or in any
way place a sign in, on, or about the Premises, then upon expiration or other
sooner termination of this Lease, Tenant at Tenant’s sole cost and expense shall
both remove such sign and repair all damage in such manner as to restore all
aspects of the appearance of the Premises to the condition prior to the
placement of said sign. Subject to the prior written consent of Landlord, which
consent shall not be unreasonably withheld, conditioned or delayed, Tenant may,
at its sole cost and expense, install a monument sign located at the main
driveway entrance to the Complex; install suitable Building signage adjacent to
the Premises; and install suitable directional signage in the Common Areas.

     All approved signs or lettering on outside doors shall be printed, painted,
affixed or inscribed at the expense of Tenant by a person approved of by
Landlord.

     All of Tenant’s existing signage for which Landlord previously approved may
remain.

     All signage must comply with all applicable laws.

41.     FINANCIAL STATEMENTS: If Tenant tenders to Landlord any information in
connection with this Lease on the financial stability, credit worthiness or
ability of the Tenant to pay the rent due and owing under the Lease, then
Landlord shall be entitled to rely upon the information provided in determining
whether or not to enter into this Lease Agreement with Tenant and Tenant hereby
represents and warrants to Landlord the following: (a) that all documents
provided by Tenant to Landlord are true and correct copies of the original; and
(b) Tenant has not withheld any information from Landlord which is material to
Tenant’s credit worthiness, financial condition or ability to pay the rent; and
(c) all written information supplied by Tenant to Landlord in connection with
this Lease is true, correct and accurate in all material respects; and (d) no
part of the information supplied by Tenant to Landlord contains misleading or
fraudulent statements as to any material matter in every material aspect.
Nothing contained herein, however, shall require Tenant to render any financial
information to Landlord unless otherwise specifically provided.

42.     HAZARDOUS MATERIALS:

     A.     As used herein, the term “Hazardous Material” shall mean any
substance or material which has been determined by any state, federal or local
governmental authority to be capable of posing a risk of injury to health,
safety or property including all of those materials and substances designated or
defined as “hazardous” or “toxic” by (i) the Environmental Protection Agency,
the California Water Quality Control Board, the Department of Labor, the
California Department of Industrial Relations, the Department of Transportation,
the Department of Agriculture, the Consumer Product Safety Commission, the
Department of Health and Human Services, the Food and Drug Agency or any other
governmental agency now or hereafter authorized to regulate materials and
substances in the environment, or by (ii) the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, 42 U.S.C. 9601 et seq., as
amended; the Hazardous Materials Transportation Act, 49 U.S.C. 1801, et seq., as
amended; the Resource Conservation and Recovery Act, 42 U.S.C. 6901, et seq., as
amended; the Hazardous Waste Control Law, California Health & Safety Code 25100
et seq., as amended; Sections 66680 through 66685 of Title 22 of the California
Administration Code, Division 4, Chapter 30, as amended; and in the regulations
adopted and publications promulgated pursuant to said laws.

     B.     Landlord represents to the best of its knowledge, without any
investigation, nor the duty to investigate, that there are no Hazardous
Materials on the Premises which are in violation of applicable laws. On a
strictly confidential basis, Owner will deliver copies to Intuit of any reports
concerning the Hazardous Materials condition of the Premises currently in its
possession or that Landlord receives in the future. Intuit shall not deliver
such documents nor disclose the contents thereof to any third party absent
Owner’s written consent.

     C.     Tenant shall not cause any Hazardous Material to be improperly or
illegally used, stored, discharged, released or disposed of in, from, under or
about the Premises or the Complex, or any other land or improvements in the
vicinity of the Premises or the Complex. Without limiting the generality of the
foregoing, Tenant, at its sole cost shall comply with all laws relating to
Hazardous Materials that it uses at the Premises. If Tenant or Tenant’s guests,
invitees, contractors or agents use, storage, discharge, release or disposition
of Hazardous Materials on the Premises results in contamination of the Premises
or the Complex or any soil in or about the Premises or the Complex, Tenant, at
its sole expense shall promptly take all actions necessary to remediate the
Premises or the Complex, or any soil in or about the Premises or the Complex, of
any such

Charleston Intuit Lease
Phase 1-Buildings 1-5
August 4, 2003-Final

22



--------------------------------------------------------------------------------



 



Hazardous Materials which are present as a result of Tenant or Tenant’s guests,
invitees, contractors or agents use, storage, discharge, release or disposition
to the full extent required by law. The termination of this Lease shall not
terminate or reduce the liability or obligations of Tenant under this Paragraph,
or as may be required by law, to clean up, monitor or remove any Hazardous
Materials from the Premises or the Complex.

     Tenant shall defend, hold harmless and indemnify Landlord and its agents
and employees with respect to all claims, damages and liabilities arising out of
or in connection with Tenant’s use, storage, discharge, release or disposition
of Hazardous Materials in, from, under or about the Premises or the Complex
during the Lease term and whether or not Tenant had knowledge of such Hazardous
Material, including, without limitation, any cost of monitoring or removal, any
reduction in the fair market value or fair rental value of the Premises or the
Complex and any loss, claim or demand by any third person or entity relating to
bodily injury or damage to real or personal property.

     Tenant shall not suffer any lien to be recorded against the Premises or the
Complex as a consequence of a Hazardous Material, including any so called state,
federal or local “super fund” lien related to the “clean up” of a Hazardous
Material in or about the Premises, where said Hazardous Material is or was
caused by Tenant or Tenant’s guests, invitees, contractors or agents.

     D.     In the event Hazardous Materials are discovered in or about the
Premises or the Complex, and Landlord has substantial reason to believe that
Tenant was responsible for the presence of the Hazardous Material, then Landlord
shall have the right to appoint a consultant, at Landlord’s expense, to conduct
an investigation to determine whether Hazardous Materials are located in or
about the Premises or the Complex and to determine the corrective measures, if
any, required to remove such Hazardous Materials. If Landlord can show that
Tenant was responsible for the presence of specific Hazardous Materials in, on
or about the Premises or the Complex, then Tenant, at its expense, shall take
such action to remediate such Hazardous Materials for which it was responsible
from the Premises and the Complex to the full extent required by law, and shall
reimburse Landlord for the cost of its consultant. To the extent Landlord cannot
show that Tenant was responsible for the presence of specific Hazardous
Materials, then Landlord shall be responsible for any costs incurred under the
terms of this Paragraph, and shall reimburse Tenant for any costs incurred by
Tenant in responding to Landlord’s investigation.

     Tenant shall immediately notify Landlord of any inquiry, test,
investigation or enforcement proceeding by or against Tenant or the Premises or
the Complex concerning a Hazardous Material. Tenant acknowledges that Landlord,
as the owner of the Property, at its election, shall have the sole right, to
negotiate, defend, approve and appeal any action taken or order issued with
regard to a Hazardous Material by an applicable governmental authority. Provided
Tenant is not in default under the terms of this Lease, Tenant shall likewise
have the right to participate in any negotiations, approvals or appeals of any
actions taken or orders issued with regard to the Hazardous Material and
Landlord shall not have the right to bind Tenant in said actions or orders.

     E.     Tenant shall surrender the Premises to Landlord, upon the expiration
or earlier termination of the Lease, free of Hazardous Materials the presence of
which were caused by Tenant or Tenant’s guests, invitees, contractors or agents.
If Tenant fails to so surrender the Premises, Tenant shall indemnify and hold
Landlord harmless from all damages resulting from Tenant’s failure to surrender
the Premises as required by this Paragraph, including, without limitation,
damages occasioned by the inability to relet the Premises or a reduction in the
fair market and/or rental value of the Premises or the Complex by reason of the
existence of any Hazardous Materials, which are or were caused by Tenant, in or
around the Premises or the Complex. Tenant’s indemnity of Landlord as described
in this Paragraph 42 shall survive the termination of this Lease.

     F.     Prior to executing this Lease, Tenant shall provide to Landlord a
complete list of all chemicals, toxic waste or Hazardous Materials employed by
Tenant within the Premises and the amounts of such employment. Throughout the
terms of the Lease, Tenant shall continue to update this list of chemicals,
contaminants and Hazardous Materials and the amounts employed by Tenant, its
employees, agents or contractors prior to Tenant’s use or storage of any
materials that requires such list to be updated. Notwithstanding the foregoing,
the provisions of this subparagraph shall not apply to Hazardous Materials
normally used in an office environment.

     G.     Landlord shall be responsible for all costs incurred in connection
with the investigation, remediation, monitoring and removal of any Hazardous
Materials present in, on or about the Premises or the Complex, or the soil,
subsoil or water beneath the Premises or the Complex, which was caused by
Landlord or Landlord’s agents. Landlord shall indemnify and hold Tenant and each
Tenant Indemnitee harmless from and against any and all claims, liabilities,
causes of action, damages, remediation costs, monitoring costs, clean-up costs,
and other costs and expenses (including, without limitation, attorneys’ fees)
incurred by Tenant and/or any Tenant Indemnitee as a result of any Hazardous
Material being present in, on or about the Premises or the Complex, or the soil,
subsoil or water beneath the Complex, to the extent such was caused by Landlord
or

Charleston Intuit Lease
Phase 1-Buildings 1-5
August 4, 2003-Final

23



--------------------------------------------------------------------------------



 



Landlord’s agents. Landlord’s indemnity of Tenant as described in this
Paragraph 42 shall survive the termination of this Lease.

     H.     Tenant shall not be liable for nor otherwise obligated to Landlord
under any provision of this Lease with respect to any claim, cost, expense or
damage resulting from any Hazardous Material present upon the Premises or the
Complex to the extent not caused by Tenant or Tenant’s guests, invitees,
contractors, agents or employees; provided, however, Tenant shall be fully
liable for and otherwise obligated to Landlord under the provisions of this
Lease for all liabilities, costs, damages, penalties, claims, judgments,
expenses (including, without limitation, attorneys’ and experts’ fees and costs)
and losses to the extent Tenant or Tenant’s guests, invitees, contractors,
agents or employees contributes to the presence of such Hazardous Materials or
Tenant or Tenant’s guests, invitees, contractors, agents or employees
exacerbates the conditions caused by such Hazardous Materials.

     I.     Except for any Hazardous Materials required to be monitored,
remediated or removed by Tenant under and pursuant to this Lease, Landlord
agrees that, if and only to the extent required by any governmental entity
having jurisdiction over the Complex in a final non-appealable order issued
against Tenant, it shall monitor, remediate or remove, or cause to be monitored,
remediated or removed: (i) any Hazardous Materials which existed on the Complex
as of the effective date of this Lease that were not caused by Tenant or
Tenant’s guests, invitees, contractors or agents, and (ii) any Hazardous
Materials introduced to the Complex after the effective date of this Lease that
were not caused by Tenant or Tenant’s guests, invitees, contractors or agents.

43.     MISCELLANEOUS AND GENERAL PROVISIONS

     A.     [Intentionally Deleted]

     B.     This Lease shall in all respects be governed by and construed in
accordance with the laws of the State of California. If any provision of this
Lease shall be invalid, unenforceable or ineffective for any reason whatsoever,
all other provisions hereof shall be and remain in full force and effect.

     C.     The term “Premises” includes the space leased hereby and any
improvements now or hereafter installed therein or attached thereto. The term
“Landlord” or any pronoun used in place thereof includes the plural as well as
the singular and the successors and assigns of Landlord. The term “Tenant” or
any pronoun used in place thereof includes the plural as well as the singular
and its successors and assigns, according to the context hereof, and the
provisions of this Lease shall inure to the benefit of and bind such successors
and assigns.

     D.     The term “person” includes the plural as well as the singular and
individuals, firms, associations, partnerships and corporations. Words used in
any gender include other genders. If there be more than one Tenant the
obligations of Tenant hereunder are joint and several. The paragraph headings of
this Lease are for convenience of reference only and shall have no effect upon
the construction or interpretation of any provision hereof.

     E.     Time is of the essence of this Lease and of each and all of its
provisions.

     F.     At the expiration or earlier termination of this Lease, Tenant shall
execute, acknowledge and deliver to Landlord, within thirty (30) days after
written demand from Landlord to Tenant, any quitclaim deed or other document
required by any title company licensed to operate in the State of California, to
remove the cloud or encumbrance created by this Lease from the real property of
which Tenant’s Premises are a part.

     G.     This instrument along with any exhibits and attachments hereto
constitutes the entire agreement between Landlord and Tenant relative to the
Premises and this agreement and the exhibits and attachments may be altered,
amended or revoked only by an instrument in writing signed by both Landlord and
Tenant. Landlord and Tenant hereby agree that all prior or contemporaneous oral
agreements between and among themselves and the agents or representatives
relative to the leasing of the Premises are merged in or revoked by this
agreement.

     H.     Tenant shall not record this Lease or a short form memorandum hereof
without the consent of Landlord.

     I.     Tenant further agrees to execute any amendments required by a lender
to enable Landlord to obtain financing, so long as Tenant’s rights hereunder are
not materially and adversely affected.

     J.     Clauses, plats and riders, if any, signed by Landlord and Tenant and
endorsed on or affixed to this Lease are a part hereof.

Charleston Intuit Lease
Phase 1-Buildings 1-5
August 4, 2003-Final

24



--------------------------------------------------------------------------------



 



     K.     Tenant covenants and agrees that no diminution or shutting off of
light, air or view by any structure which may be hereafter erected (whether or
not by Landlord) shall in any way affect this Lease, entitle Tenant to any
reduction of rent hereunder or result in any liability of Landlord to Tenant.

     L.     Landlord covenants with Tenant that upon Tenant paying the rent and
all other charges required under this Lease and performing all of Tenant’s
covenants and agreements contained herein, Tenant shall peacefully have, hold
and enjoy the Premises, subject to all of the terms and conditions of this
Lease.

     M.     No remedy or election hereunder shall be deemed exclusive but shall,
wherever possible, be cumulative with all other remedies in law or in equity.

     N.     Tenant acknowledges that the rental payable to Landlord hereunder
does not include the cost of guard service or other security measures. Landlord
has no obligations to provide same. Tenant assumes all responsibility for the
protection of the Premises, Tenant, its agents, invitees and their property from
the acts of third parties.

     O.     Landlord reserves the right to grant easements that Landlord deems
necessary and to cause the recordation of parcel maps, so long as such easements
and maps do not unreasonably or materially interfere with the use of the
Premises by Tenant. Tenant agrees to sign any documents reasonably requested by
Landlord to effectuate any such easements or maps.

44.     TERMINATION OPTIONS:

     A.     Building 3 — 2535 Garcia. During the initial Term of this Lease,
Tenant, upon no less than twelve (12) months prior written notice to Landlord,
which notice may be given any time after July 31, 2008 (so long as the Building
3 Termination Effective Date, defined below, occurs prior to expiration of the
initial term of this Lease), shall have the ongoing right to terminate this
Lease as it applies to Building 3 — 2535 Garcia, which termination shall be
effective on the date specified in the notice (the “Building 3 Termination
Effective Date”). Tenant shall pay to Landlord on the Building 3 Termination
Effective Date a termination fee equal to the number of months following the
Building 3 Termination Effective Date which remain in the then existing Lease
term divided by 120 months x $12.00 per square foot. For example, if, on the
Building 3 Termination Effective Date Tenant, there are 48 months remaining in
the existing Lease term, Tenant shall pay Landlord $207,633.60 (48/120=.4;
$12.00 x 43,357=519,084; .4 x 519,084=207,633.60). From and after the Building 3
Termination Effective Date, the Base Rent shall be reduced by an amount equal to
the Base Rent per square foot being paid by Tenant for the Premises immediately
prior to such termination multiplied by the square feet in Building 3 — 2535
Garcia, and the Proportionate Share shall be reduced to equal the amount of
rentable square feet in the Premises immediately after such termination divided
by the amount of rentable square feet in the Complex.

     B. Building 4 — 2475 Garcia and Building 5 — 2525 Garcia. In the event
Tenant exercises the option set forth above in Paragraph 44 A, and only in that
event, Tenant, upon no less than twelve (12) months prior written notice to
Landlord, which notice may be given any time after the Building 3 Termination
Effective Date but at least thirty days prior to the expiration of this Lease
and the Phase 2 Lease (after taking into account the exercise of any options to
extend this Lease and/or the Phase 2 Lease) (at which point the option set forth
in this Paragraph shall terminate), shall have the ongoing right to terminate
this Lease as it applies to both Building 4 — 2475 Garcia and Building 5 — 2525
Garcia, but only with respect to both Buildings, which termination shall be
effective on the date specified in the notice (the “Buildings 4 and 5
Termination Effective Date”). From and after the Buildings 4 and 5 Termination
Effective Date, the Base Rent shall be reduced by an amount equal to the Base
Rent per square foot being paid by Tenant for the Premises immediately prior to
such termination multiplied by the square feet in Building 4 — 2475 Garcia and
Building 5 — 2525 Garcia, and the Proportionate Share shall be reduced to equal
the amount of rentable square feet in the Premises immediately after such
termination divided by the amount of rentable square feet in the Complex.



       1. Landlord’s Extension Option: In the event Tenant exercises it’s option
to terminate as set forth in this Paragraph 44 B, Landlord shall have, at its
sole option, the right to extend the term of this Lease and the Phase 2 Lease
for a period of two (2) years, on the same terms and conditions of the
respective lease except for Base Rent which shall be increased by three percent
(3%), from the last Base rent in effect, at the beginning of each of the two
year extension periods. This option shall be exercised, if at all, within thirty
(30) days after receipt of the termination notice provided in Paragraph 44 B,
above.

45.     RIGHT OF FIRST REFUSAL: Provided (i) Tenant is not in default after any
applicable notice and cure period under any of the terms, covenants or
conditions of this Lease or of the Phase 2 Lease and (ii) Tenant is and/or its
Permitted Assignees are occupying or conducting business from at least 200,000
rentable square feet of the Total Premises, and subject to the terms and
conditions set forth hereafter, during the term of this Lease, Tenant shall have
the ongoing right of first refusal (“Right of First Refusal”) to lease available
space in

Charleston Intuit Lease
Phase 1-Buildings 1-5
August 4, 2003-Final

25



--------------------------------------------------------------------------------



 



the building located at 2350 Bayshore Parkway, Mountain View, California
containing approximately 42,632 rentable square feet (“Building 9 — 2350
Bayshore Parkway”) and the building located at 1500 Salado Drive, Mountain View,
California containing approximately 42,632 rentable square feet (“Building 10 —
1500 Salado”) (collectively “Right of First Refusal Buildings”), which may
become available for lease as provided below. Notwithstanding anything herein to
the contrary, Tenant’s Right of First Refusal set forth herein shall be subject
and subordinate to all expansion, first offer and similar rights currently set
forth in any lease which has been executed as of the date of execution of this
Lease (collectively, the “Superior Rights”).

Should Landlord be prepared to enter into a letter of intent to lease all or a
portion of the First Right of Refusal Buildings, upon terms that are acceptable
to both Landlord and a tenant, Landlord shall give written notice to Tenant of
such terms. Tenant may elect to accept the terms proposed by responding, in
writing, with an unqualified acceptance of such terms within five (5) business
days after receiving Landlord’s written notice. In such event, such space shall
be leased to Tenant on the same terms and conditions set forth in this Lease
except as modified by the express terms of such proposal. If Tenant does not
respond in writing to Landlord’s Right of First Refusal Notice within such time
period, Tenant shall be deemed to have elected not to lease the Right of First
Refusal Buildings pursuant to such notice; provided, however, that if Landlord
does not execute a binding lease agreement containing the terms and conditions
specified in the notice within one hundred twenty (120) days of the date of the
notice, or in the event Landlord and the prospective tenant negotiate terms and
conditions materially more favorable to the tenant than is specified in the
notice, this shall constitute a new letter of intent which shall be subject to
all of the terms and conditions contained in this Paragraph 45.

If Tenant timely exercises this Right of First Refusal as set forth herein, the
parties shall have thirty (30) business days after Landlord receives Tenant’s
Election Notice, enter into a Lease for the Right of First Refusal Buildings.
Notwithstanding anything to the contrary contained herein, Tenant must elect to
exercise its Right of First Refusal provided herein, if at all, with respect to
all of the space offered by Landlord to Tenant in Landlord’s notice at any
particular time, and Tenant may not elect to lease only a portion thereof.

[Remainder of Page Intentionally Left Blank]

Charleston Intuit Lease
Phase 1-Buildings 1-5
August 4, 2003-Final

26



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Landlord and Tenant have executed and delivered this Lease
as of the day and year first above written.

      LANDLORD:   TENANT:   CHARLESTON PROPERTIES
A California General Partnership   INTUIT, INC
A Delaware Corporation   By   /s/ (Illegible)


--------------------------------------------------------------------------------

  By   /s/ Robert B. Henske


--------------------------------------------------------------------------------

          Title: General Partner


--------------------------------------------------------------------------------

  Title: Sr. VP, Chief Financial Officer


--------------------------------------------------------------------------------

          Date: 9 Aug 03


--------------------------------------------------------------------------------

  By /s/ Janelle Wolf


--------------------------------------------------------------------------------

              Title: Assistant Secretary


--------------------------------------------------------------------------------

              Date: August 4, 2003


--------------------------------------------------------------------------------

REVIEWED BY:
/s/ (Illegible) INITIAL
INTUIT LEGAL

[Signature Page -Lease Agreement (Phase 1-Buildings 1-5)]

 



--------------------------------------------------------------------------------



 



Exhibit A
Depiction of Leased Premises
[Hatch Marked]

(MAP) [f90545f9054504.gif]

 



--------------------------------------------------------------------------------



 



Exhibit B
Depiction of Complex
[Hatch Marked]

(MAP) [f90545f9054505.gif]

 



--------------------------------------------------------------------------------



 



Exhibit C
Covenant, Condition and Restrictions

 



--------------------------------------------------------------------------------



 



DECLARATION BY LESSEE OF ESTABLISHMENT OF

EASEMENTS, COVENANTS, CONDITIONS AND RESTRICTIONS

      THIS DECLARATION is made as of the first (1st) day of March, 1982, by
CHARLESTON PROPERTIES, a California General Partnership (“Charleston”), as
LESSEE of those certain three (3) parcels (Parcel II, Parcel III, and
Parcel IV), leased from Juana Salado, as Trustee of the Salado Living Trust, as
LESSOR, located in Mountain View, California, and being described in Exhibit “A”
hereto, which exhibit by this reference being made a part hereof.

   I.     DECLARATION.

      Charleston does hereby declare that it has established and does establish
mutual ingress and egress easements for the foregoing parcels which are for the
mutual benefit of such parcels and of any portion thereof, and shall run with
the respective interest of all “Parties” in such parcels, as the term “Parties”
is hereinbelow defined, and shall inure to and pass with such parcels and shall
apply to and bind the respective successors in interest thereof, and all and
each thereof is imposed upon such parcels and any portion thereof.

   II.     DEFINITIONS.

      (a) Party.     The term “Party” shall mean Charleston and any successor in
interest thereto which acquires Charleston’s leasehold interest in or to any
parcel, except that such a successor shall not become a Party:

EXHIBIT C



--------------------------------------------------------------------------------



 



           1.     While and so long as the transferring party retains the entire
possessory interest in the parcel or portion thereof so conveyed by the terms of
a deed of trust or mortgage, in which event the party owning such possessory
interest shall have the status of Party.

           2.     If the transfer or conveyance is followed immediately by a
subleaseback of the same parcel or portion thereof to such party, or an
affiliate thereof, in which event only the sublessee thereof after the
subleaseback shall have the status of Party so long as the sublease in question
has not expired or been terminated.

           3.     If the transfer or conveyance is by way of sublease from
Charleston or its successor Party to a tenant occupying space in a building
located on Parcel II, Parcel III, or Parcel IV.

      Upon any transfer or conveyance, which transfer or conveyance would create
a new Party, pursuant to the provisions hereof, then the powers, rights and
interests herein conferred upon such new Party with respect to the parcel so
conveyed, shall be deemed assigned, transferred or conveyed to such transferee
or grantee, and the obligations herein conferred upon such new Party shall be
deemed assumed by such transferee or grantee with respect to the parcel so
acquired.

      (b)     Beneficial Users. All owners, lessees and occupants of land lying
within the parcels and all customers and other business invitees of such owners,
lessees and occupants shall be referred to as “Beneficial Users”.

      (c)     Common Ingress and Egress. The Common Ingress and Egress provided
for hereunder shall be non-exclusive and only over the roadways crosshatched in
red on Exhibit “B”, attached hereto and by this reference made a part hereof.

-2-



--------------------------------------------------------------------------------



 



 

III.     GRANT OF EASEMENTS.

      (a) Charleston declares the existence of and grants to all subsequent
Parties, for their respective use, and for the use of all Beneficial Users in
common with all others entitled to use the same (subject to the provisions of
Paragraph VI and XV hereof) non-exclusive easements for Common Ingress and
Egress of the three parcels for vehicular and pedestrian ingress to and egress
from each such parcel over the driveways crosshatched in red on said
Exhibit “B”, attached hereto.

 

IV.     USE AND MAINTENANCE OF THE COMMON INGRESS AND EGRESS.

      (a) All Beneficial Users shall have the nonexclusive right to use the
Common Ingress and Egress easements subject to any rules and regulations which
may be adopted for the use thereof by all Parties hereto subject to the
provisions of Paragraphs VI and XV, hereof. Such rules and regulations, if so
adopted, shall apply equally and without discrimination to all Beneficial Users
of all such parcels. If unauthorized use is being made of any of the Common
Ingress and Egress, any Party may restrain or terminate such unauthorized use by
appropriate proceedings.

      (b) The use of the Common Ingress and Egress shall be restricted to
vehicular and pedestrian traffic and no solicitation of any kind shall be
permitted.

      (c) Each Party shall operate and maintain, or cause to be operated and
maintained, the improved Common Ingress and Egress on its respective parcel in
good order, condition and repair. Without limiting the generality of the
foregoing, each Party, in the maintenance of the developed Common Ingress and
Egress on its parcel, shall observe the following standards:

           1.     Maintain the surface of the roadways and driveways smooth and
evenly covered with the type of surfacing material as shall be in all respects
of first-class quality, appearance and durability.

-3-



--------------------------------------------------------------------------------



 



           2.     Maintain the landscaping and planting areas in the roadways
and driveways in a first-class type manner.

           3.     Remove all papers, debris, filth and refuse and wash or
thoroughly sweep.

           4.     Repaint striping, markers, and directional signs as necessary
to maintain in first-class condition.

      (d) Each Party shall indemnify and hold harmless each other Party from and
against all claims and all costs, expenses and liability (including reasonable
attorneys’ fees) incurred in connection with all claims, including any action or
proceedings brought thereon, arising from or as a result of the death of or any
accident, injury, loss or damage whatsoever caused to any person or to the
property of any person as shall occur in or about the Common Ingress and Egress
for which each such Party is responsible for the maintenance. The indemnity
herein provided for shall not extend to any negligent act or omission of any
other Party or of the respective agents, servants, employees, licensees, or
concessionaires of any thereof.

      V.     EXCUSE FOR NON-PERFORMANCE.

           A Party shall be excused from performing any obligation or
undertaking provided in this Declaration, except any obligation to pay any sums
of money under the applicable provisions hereof (except where otherwise herein
provided), in the event and so long as the performance of any such obligation is
prevented or delayed, retarded or hindered by Act of God, fire, earthquake,
floods, explosion, actions of the elements, war, invasion, insurrection, riot,
mob violence, sabotage, inability to procure or general shortage of labor,
equipment facilities, materials, or supplies in the open market, failure of
transportation, strikes, lockouts, action of labor unions,

- 4 -



--------------------------------------------------------------------------------



 



condemnation, requisition, laws, orders or failure to act of governmental or
civil or military or naval authorities, or any other cause, whether similar or
dissimilar to the foregoing, not within the reasonable respective control of
such Party.

          VI.     DURATION.

           Each easement, covenant, restriction, and undertaking of this
Declaration shall terminate upon the earlier to occur of (a) September 20, 2053,
or (b) the time when (i) no ground lease shall be in effect with respect to any
such parcel and (ii) the owner of the fee interest in all parcels shall be the
same party or (c) when the loans to First Interstate Bank affecting the
properties set forth in Exhibit “A” have been paid off.

          VII.     ATTORNEYS’ FEES.

           In the event that at any time during the term of this Declaration any
Party or Parties shall institute any action or proceeding against the other or
others relating to the provisions of this Declaration or any default hereunder,
the unsuccessful Party or Parties in such action or proceedings agree to
reimburse the successful Party or Parties therein for the reasonable attorneys’
fees and disbursements incurred therein by the successful Party or Parties.

          VIII.     PAYMENT ON DEFAULT.

           If pursuant to this Declaration any Party is compelled or elects to
pay any sum of money or do any act or acts which require the payment of money by
reason of any other Party’s failure or inability to perform any of the terms and
provisions in this Declaration to be performed by such other Party, the
defaulting Party shall promptly, upon demand, reimburse the paying Party for
such sums, and all such sums shall bear interest at the rate of the prime rate
of interest quoted by the Wells Fargo Bank per annum from the date

-5-



--------------------------------------------------------------------------------



 



of expenditure until the date of such reimbursement. Any other sums payable by
any Party to any other pursuant to the provisions of this Declaration that shall
not by paid when due, shall bear interest at the rate of the prime rate of
interest quoted by the Wells Fargo Bank per annum from the due date to the date
of payment thereof. If such repayment shall not be made within ten (10) days
after such demand is made, the Party having so paid shall have the right to
deduct the amount thereof, together with interest as aforesaid, without
liability or forfeiture, from any sums then due or thereafter becoming due from
it to the defaulting Party hereunder.

           Any deduction made by any Party pursuant to the provisions
hereinabove from any sums due or payable by it hereunder shall not constitute a
default in the payment thereof unless such Party fails to pay the amount of such
deduction to the Party to whom the sum is owing within thirty (30) days after
final adjudication that such amount is owning. The option given in this section
is for the sole protection of the Party so paying and its existence shall not
release the defaulting Party from the obligation to perform the term,
provisions, covenants, and conditions herein provided to be performed thereby or
deprive the Party so paying of any legal rights which it may have by reason of
any such default.

      IX.     SEVERABILITY.

           If any term, provision, or condition contained in this Declaration
shall, to any extent, be invalid or unenforceable, the remainder of this
Declaration (or the application of such term, provision, or condition to persons
or circumstances other than those in respect of which it is invalid or
unenforceable) shall not be affected thereby, and each term, provision, and
condition of this Declaration shall be valid and enforceable to the fullest
extent permitted by law.

- 6 -



--------------------------------------------------------------------------------



 



     X. GOVERNING LAWS.

      This Declaration shall be construed in accordance with the laws of the
State of California.

     XI. CAPTIONS.

      The captions of the sections of this Declaration are for convenience only
and shall not be considered nor referred to in resolving questions of
interpretation or construction.

     XII. TIME OF ESSENCE.

      Time is of the essence with respect to the performance of each of the
covenants and agreements contained in this Declaration.

     XIII. NOT A PUBLIC DEDICATION.

      Nothing herein contained shall be deemed to be a gift or dedication of any
portion of any parcel to the general public or for the general public or for any
public purpose whatsoever, it being intended that this Declaration shall be
strictly limited to and for the time period and the purposes herein expressed.

     XIV. BREACH SHALL NOT PERMIT TERMINATION.

      Except as expressly provided herein, no breach of this Declaration shall
entitle any Party to cancel or rescind or otherwise terminate this Declaration,
but such limitation shall not affect in any manner any other right or remedies
which a Party may have hereunder by reason of any breach of this Declaration.

     XV. MODIFICATION PROVISIONS.

      Notwithstanding anything herein to the contrary, this Declaration may be
modified in any respect whatsoever or rescinded in whole or in part, by written
instrument duly executed and acknowledged by all of the Parties.

-7-



--------------------------------------------------------------------------------



 



 

XVI.                  NOTICES.

      Any notice, demand, request, consent, approval, designation or other
communication with any Party is required or desires to give or make or
communicate to any other Party shall be in writing and shall be given or made or
communicated by United States registered or certified mail, addressed in the
case of Charleston to:



  Charleston Properties   755 Page Mill Road, Suite A-200   Palo Alto,
California 94304

subject to the right of any Party to designate a new address by notice similarly
given. Any notice, demand, request, consent, approval, designation, or other
communication so sent shall be deemed to have been given, made, or communicated,
as the case may be, on the date the same was deposited in the United States mail
as registered or certified matter, with postage thereon fully paid.

      IN WITNESS WHEREOF, Charleston has executed this instrument.



  CHARLESTON PROPERTIES   a California General Partnership



  By  /s/ [Illegible]

 

--------------------------------------------------------------------------------



  By  /s/ [Illegible]

 

--------------------------------------------------------------------------------

- 8 -



--------------------------------------------------------------------------------



 



Recording requested by and
upon recording, return to:
Charleston Properties
755 Page Mill Road, Suite A200
Palo Alto, CA 94304

DECLARATION ESTABLISHING RESTRICTIVE COVENANT

     THIS DECLARATION is made on the date hereafter set forth by Juana Salado,
as Trustee of the Salado Living Trust dated June 7, 1976, Manuel A. Salado, Jr.,
Clarence A. Salado, Walter A. Salado, Richard M. Salado, and Harold A. Salado,
each jointly hereinafter referred to as “Declarants”.

     WHEREAS, the Declarants are the owners of that certain real property
located in the City of Mountain View, County of Santa Clara, State of
California, more particularly described on Exhibit A, attached hereto and
incorporated herein by reference, (the Property); and

     WHEREAS, by Application Number 184-85-PM, Charleston Properties, Ground
Lessee of Declarants, has applied to the City of Mountain View (the City) for
approval of a parcel map dividing the Property into three resulting parcels
(Parcel 1, Parcel 2, and Parcel 3), a copy of the parcel map is attached hereto
as Exhibit B; and

     WHEREAS, the City of Mountain View has conditionally approved said
application for parcel map; and

     WHEREAS, a condition of said approval requires that Declarants record a
Deed Restriction acceptable to the City which may not be modified without the
City’s consent and to which the City agrees to be bound as set forth below,
declaring that the combined total area of the Property shall be used to
determine the allowable combined square footage ratio for all buildings to be
constructed on Parcels 1, 2, and 3; and

 



--------------------------------------------------------------------------------



 



     WHEREAS, it is the express purpose of Declarants to satisfy said condition,
by the execution, acknowledgement, and recordation of this Declaration creating
the restrictive covenant referred to herein, which said act Declarants would not
do, but for the requirement of the City to be bound by the terms of the
restrictive covenant;

     NOW, THEREFORE, Declarants hereby declare that they have established and do
hereby establish and adopt the restrictive covenant contained herein upon the
Property and the Property and each portion thereof shall be held, used, leased,
encumbered, sold, and conveyed, subject to this Declaration and the restrictive
covenant contained herein. This Declaration shall run with the Property and
shall be binding upon all parties having or acquiring any right, title, or
interest in the Property or any portion thereof and their respective
successors-in-interest, as follows:

     1.     Restrictive Covenant. As a result of the subdivision resulting from
the recording of the parcel map which configures the three resulting lots as set
forth on Exhibit B, the combined total area of Parcels 1, 2, and 3 of 20.432
acres shall be used to determine the allowable combined square footage ratio for
all buildings built on the Property. Based on a floor area ratio of 13,000
square feet of floor area per acre, the combined total floor area on these
parcels shall not exceed 265,616 square feet. In the event any building located
on the Property is partially or totally destroyed, the buildings may be rebuilt,
up to the square footages set forth above. If, in the future, a greater density
of square footage is allowed to built on the Property, the owners of the
Property shall be entitled to build additional square footage of buildings on
each Parcel in accordance with the ratios established.

     2.     Covenant Shall Run With the Land. The restrictive covenant contained
in paragraph 1 shall be binding upon the owners of the Property and their
successors and assigns, mortgagees, lessees, invitees, and all other person
acquiring the Property, or any portion thereof, or any interest therein, whether
by operation of law or in any other manner whatsoever. Said restrictive covenant
shall be a covenant running with the land pursuant to applicable law of the
State of California.

     3.     Mortgagee Protection. No breach or violation of the restrictive
covenant contained herein shall defeat, render invalid, diminish, or impair the
lien of any mortgage or deed of trust made in good faith and for value
encumbering the Property or any portion thereof, but said restrictive covenant
shall be binding upon and effective against each owner of the Property, or any
portion thereof, whose title thereof is acquired by foreclosure, trustee sale,
or otherwise.

-2-



--------------------------------------------------------------------------------



 



     4.     Amendment and Termination. This Declaration shall be effective as of
the date of recordation hereof in the Office of the Santa Clara County Recorder,
and shall continue in effect thereafter for an indefinite period. This
Declaration may be amended in whole or in part or terminated only by a written
instrument executed by Declarants, or by any successor-in-interest declarant,
and an authorized representative of the City of Mountain View, provided such
instrument is thereafter recorded in the Office of Santa Clara County Recorder.
Nothing herein shall be deemed to require the approval or consent of any other
owner or occupant of any other parcel or real property located in the City of
Mountain View, for the amendment, in whole or in part, or for the termination of
this Declaration.

     5.     Notices. Any notice required or permitted to be sent to any person
under the provisions of this Declaration shall be in writing and shall be deemed
to have been properly sent when delivered personally or mailed, postage prepaid,
if to the Declarants, or to the City of Mountain View, to the last known address
of any such person at the time of such mailing. In the event that the Property
is owned at any time by more than one person, as co-owners, any such notice may
be delivered or sent to any one of the co-owners on behalf of all co-owners of
the Property.

     IN WITNESS WHEREOF, the undersigned Declarants have signed this Declaration
on JAN. 24, 1986.

              Juana Salado, as Trustee of the         Salado Living Trust      
  dated June 7, 1976   Walter A. Salado               /s/ Juana Salado

--------------------------------------------------------------------------------

  /s/ Walter A. Salado

--------------------------------------------------------------------------------

        Walter A. Salado               /s/ Manuel A. Salado, Jr.

--------------------------------------------------------------------------------

  /s/ Richard M. Salado

--------------------------------------------------------------------------------

Manuel A. Salado, Jr.   Richard M. Salado               by:   /s/ Walter A.
Salado   by:   /s/ Walter A. Salado    

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

    Walter A. Salado       Walter A. Salado     Attorney-in-Fact      
Attorney-in-Fact               /s/ Clarence A. Salado

--------------------------------------------------------------------------------

  /s/ Harold A. Salado

--------------------------------------------------------------------------------

Clarence A. Salado   Harold A. Salado               by:   /s/ Walter A. Salado  
by:   /s/ Walter A. Salado    

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

    Walter A. Salado       Walter A. Salado     Attorney-in-Fact      
Attorney-in-Fact

-3-



--------------------------------------------------------------------------------



 



When Recorded Return To:
 
City Attorney
540 Castro Street
City of Mountain View
Mountain View , CA 94041

COVENANT RUNNING WITH THE LAND

Owner and Lessee have prepared a four-lot subdivision generally described as
shown on Exhibit A attached hereto and incorporated herein by reference and
herein after referred to as the “Salado Subdivision.” Owner and Lessee covenant
and acknowledge that the Salado Subdivision shall and must be undertaken in
conformance with the City of Mountain View North Bayshore Area Plan and the
Charleston-Rengstorff Precise Plan. No development may take place on the
northerly 9.7± acres unless it is limited to open space/commercial uses all as
specified in the City of Mountain View C10 District. This 9.7± acre parcel is
specifically described in Exhibit B attached hereto and incorporated herein by
reference. It is acknowledged that full development of the Salado Subdivision
may take place on that portion remaining after the deletion of the property
shown on Exhibit B, and that development on this entire property may be a
maximum of 428,020 square feet of industrial R & D and/or office floor area.

This covenant acknowledges the above-referenced development restrictions and
independently covenants to abide by them . This covenant shall run with the land
and remain binding on all future owners or holders of interest in this property
unless a change is agreed to by the owners and the City of Mountain View in
accordance with revised plans adopted by the City of Mountain View for this
area. This covenant shall also be considered a condition appurtenant to the land
and shall be recorded.

              Dated:   MARCH 13, 1981   OWNER:        

--------------------------------------------------------------------------------

                              /s/ Juana Salado

--------------------------------------------------------------------------------

        Juana Salado, Trustee                       LESSEE: CHARLESTON
PROPERTIES,
a General Partnership                       By: /s/ Boyd C. Smith          

--------------------------------------------------------------------------------

          Boyd C. Smith           Managing Partner

 



--------------------------------------------------------------------------------



 



80022 
3/12/81
RBP  

EXHIBIT A

DESCRIPTION

SALADO PROPERTY

F 964 PAGE 168

All that certain real property situate in the City of Mountain View, County of
Santa Clara, State of California and being more particularly described as
follows:

Parcel “A”

BEGINNING at the intersection of the Southerly line of that certain strip of
land, 30.00 feet in width, condemned for public purposes by Final Decree of
Condemnation, a certified copy of which was recorded in Book 9515 of Official
Records at Page 727, Santa Clara County Records with the general Westerly line
of that certain parcel of land described in the Deed to the City of Mountain
View, recorded January 30, 1969 in Book 8419 of Official Records at Page 105,
Santa Clara County Records; thence leaving said POINT OF BEGINNING along said
general Westerly line South 3° 30' 56" West 1066.34 feet; thence along a tangent
curve to the left with a radius of 1450.00 feet through a central angle of
22° 03' 26" for an arc length of 558.21 feet; thence leaving said general
Westerly line from a tangent bearing of North 41° 24' 30" West along a curve to
the left with a radius of 635.00 feet through a central angle of 60° 35' 30" for
an arc length of 671.53 feet; thence South 78° 00' 00" West 10.72 feet to a
point on the Westerly line of that certain 100 acre parcel of land described in
the Deed from O. B. Scarpa, the duly appointed, qualified and acting
administrator of the Estate of Michael J. Scarpa, also known as M. J. Scarpa,
dec’d to Manuel A. Salado, recorded March 7, 1944 in Book 1186 of Official
Records at Page 289, Santa Clara County Records; thence along last described
Westerly line North 6° 00' 00" East 1471.62 feet to the Southwesterly corner of
the hereinabove described 30.00 foot strip of land; thence leaving said Westerly
line along the Southerly line of said 30.00 foot strip of land South 84° 00' 00"
East 460.31 feet to the POINT OF BEGINNING.

Containing 16.796 acres of land more or less.

Parcel “B”

BEGINNING at a point on the Easterly line of that certain parcel of land
described in the Deed from Manuel A. Salado, et ux, to William McGregor, et ux,
recorded March 8, 1955 in Book 3108 of Official Records at Page 130, Santa Clara
County Records distant thereon North 6° 00' 00" East 5.05 feet from the
intersection thereof with the Northerly line of Bayshore Highway, as said line
was established by Deed from M. J. Scarpa, et ux, to the State of California,
recorded January 11, 1933 in Book 632 of Official Records at Page 563, Santa
Clara County Records; thence leaving said POINT OF BEGINNING along said Easterly
line of the parcel conveyed to McGregor North 6° 00' 00" East 629.07 feet to the
Northeasterly corner thereof; thence along the Northeasterly line of said parcel
North 47° 43' 00" West 330.00 feet to the intersection thereof with the Westerly
line of the hereinabove described 100 acre parcel of land; thence along said

 



--------------------------------------------------------------------------------



 



F 964 PAGE 169

Westerly line North 6° 00' 00" East 264.66 feet; thence leaving said Westerly
line North 78° 00' 00" East 33.46 feet; thence along a tangent curve to the
right with a radius of 565.00 feet through a central angle of 76° 32' 42" for an
arc length of 754.82 feet to a point of reverse curvature; thence from a tangent
bearing of South 25° 27' 18" East along a curve to the left with a radius of
1485.00 feet through a central angle of 29° 19' 25" for an arc length of 760.01
feet to a point of reverse curvature; thence from a tangent bearing of South
54° 46' 43" East along a curve to the right with a radius of 30.00 feet through
a central angle of 28° 08' 48" for an arc length of 14.74 feet to a point on the
Westerly line of that certain parcel of land described as Parcel 1 in the Deed
to Pacific Gas & Electric Company, a California Corporation, recorded April 5,
1955 in Book 3134 of Official Records at Page 399, Santa Clara County Records;
thence along last described Westerly line South 4° 12' 34" West 30.90 feet;
thence leaving said Westerly line from a tangent bearing of South 31° 06' 26"
West along a curve to the left with a radius of 330.00 feet through a central
angle of 26° 53' 52" for an arc length of 154.92 feet; thence South 4° 12' 34"
West 502.22 feet. thence along a tangent curve to the right with a radius of
170.00 feet through a central angle of 125° 54' 33" for an arc length of 373.58
feet; thence North 49° 52' 53" West 245.64 feet; thence along a tangent curve to
the right with a radius of 2968.16 feet through a central angle of 2° 15' 46"
for an arc length of 117.22 feet; thence North 47° 37' 07" West 213.52 feet;
thence along a tangent curve to the right with a radius of 7910.44 feet through
a central angle of 2° 02' 39.6" for an arc length of 282.25 feet to the POINT OF
BEGINNING.

Containing 26.380 acres of land more or less.

          Prepared March 12, 1981 by           MARK THOMAS & CO. INC.          
/s/ Harry F. Aumack, Jr.    

--------------------------------------------------------------------------------

    Harry F. Aumack, Jr. RCE 8533

EXHIBIT A

 



--------------------------------------------------------------------------------



 



80002        
3/12/81      
RBP         
F 964 PAGE 170

EXHIBIT B

DESCRIPTION

Undeveloped Parcel (Lands of Salado)

All that certain real property situate in the City of Mountain View, County of
Santa Clara, State of California and being more particularly described as
follows:

BEGINNING at the intersection of the Southerly line of that certain strip of
land, 30.00 feet in width, condemed for public purposes by Final Decree of
Condemnation, a certified copy of which was recorded in Book 9515 of Official
Records at Page 727, Santa Clara County Records with the general Westerly line
of that certain Parcel of land described in the Deed to the City of Mountain
View, recorded January 30, 1969 in Book 8419 of Official Records at Page 105,
Santa Clara County Records; thence leaving said POINT OF BEGINNING along said
general Westerly line South 3° 30' 56" West 933.29 feet; thence leaving said
general Westerly line North 72° 31' 25" West 510.98 feet to a point on the
Westerly line of that certain 100 acre parcel of land described in the Deed from
O. B. Scarpa, the duly appointed, qualified and acting administrator of the
Estate of Michael J. Scarpa, also known as M. J. Scarpa, dec’d to Manuel A.
Salado, recorded March 7, 1944 in Book 1186 of Official Records at Page 289,
Santa Clara County Records; thence along last described Westerly line North
6° 00' 00" East 830.75 feet to the Southwesterly corner of the hereinabove
described 30.00 foot strip of land; thence leaving said Westerly line along the
Southerly line of said 30.00 foot strip of land South 84° 00' 00" East 460.30
feet to the POINT OF BEGINNING.

Containing 9.702 acres of land more or less.

          Prepared March 12, 1981 by           MARK THOMAS & CO. INC.          
/s/ Harry F. Aumack, Jr.    

--------------------------------------------------------------------------------

    Harry F. Aumack, Jr. RCE 8533

EXHIBIT B

 



--------------------------------------------------------------------------------



 



Exhibit D
Rules and Regulations

 



--------------------------------------------------------------------------------



 



RULES AND REGULATIONS OF THE BUILDING

1

      No sign, placard, picture, advertisement, name or notice shall be
inscribed, displayed or printed or affixed on or to any part of the outside of
the Premises or any exterior windows of the Premises without the written consent
of Landlord first had and obtained and Landlord shall have the right to remove
any such sign, placard, picture, advertisement, name or notice without notice to
and at the expense of Tenant.

      All approved signs or lettering on outside doors shall be printed,
painted, affixed or inscribed at the expense of Tenant.

      Tenant shall not place anything or allow anything to be placed near the
glass of any window, door partition or wall which may appear unsightly from
outside the Premises.

2

      Tenant shall not occupy or permit any portion of the Premises to be
occupied for the manufacture or sale of liquor, narcotics or tobacco in any
form.

3

4

      The sidewalks, passages, exits, entrances, elevators and stairways shall
not be obstructed by Tenant or used by it for any purpose other than ingress to
and egress from its Premises. The passages, exits, entrances, stairways,
balconies and roof are not for the use of the general public and Landlord shall
in all cases retain the right to control and prevent access thereto by all
persons whose presence in the judgment of Landlord shall be prejudicial to the
safety, character, reputation and interests of the Premises and its tenants,
provided that nothing herein contained shall be construed to prevent such access
to persons with whom Tenant normally deals in the ordinary course of Tenant’s
business unless such persons are engaged in illegal activities. Tenant,
employees or invitees of Tenant shall not go upon the roof of the Premises.

5

      The toilet rooms, urinals, wash bowls and other apparatus shall not be
used for any purpose other than that for which they were constructed and no
foreign substance of any kind whatsoever shall be thrown therein and the expense
of any breakage, stoppage or damage resulting from the violation of this rule
shall be borne by Tenant who, or whose employees or invitees shall have caused
it.

6

      Tenant shall not overload the floor of the Premises or in any way deface
the Premises or any part thereof.

7

      Landlord shall have the right to prescribe the weight, size and position
of all safes and other heavy equipment brought into the Premises. Safes or other
heavy objects shall, if considered necessary by Landlord, stand on wood strips
of such thickness as is necessary to properly distribute the weight. Landlord
will not be responsible for loss of or damage to any such safe or property from
any cause and all damage done to the Premises by moving or maintaining any such
safe or other property shall be repaired at the expense of Tenant.

8

9

      Tenant shall not use, keep or permit to be used or kept any foul or
noxious gas or substance in the Premises, or permit or suffer the Premises to be
occupied or used in a manner offensive or objectionable to Landlord or other
occupants of the Premises by reason of noise, odors and/or vibrations, or
interfere in any way with other tenants or those having business therein, nor
shall any animals or birds with the exception of Dog Guides for the blind, be
brought in or kept about the Premises.

10

      Except for designated cafeteria areas or as permitted in a Lease, no
cooking (except microwave cooking and coffee/tea brewing) shall be done or
permitted by Tenant on the Premises, nor shall the Premises be used for the
storage of merchandise for washing clothes, for lodging, or for any improper,
objectionable or immoral purposes.

11

EXHIBIT D

 



--------------------------------------------------------------------------------



 



12

      Tenant upon the termination of the tenancy, shall deliver to Landlord the
keys of offices, rooms and toilet rooms which have been furnished the Tenant or
which Tenant shall have had made.

13

      Tenant shall see that the doors of the Premises are closed and securely
locked before leaving the Premises and must observe strict care and caution that
all water faucets or water apparatus within the Premises are entirely shut off
before Tenant or Tenant’s employees leave the Premises.

14

      Landlord reserves the right to exclude or expel from the Premises any
person who, in the judgment of Landlord, is intoxicated or under the influence
of liquor or drugs, or who shall in any manner do any act in violation of any of
the rules and regulations of the Premises.

15

16

17

      Tenant shall not disturb, solicit, or canvass any occupant of the Premises
and shall cooperate to prevent same.

18

      Tenant agrees to assume responsibility for compliance by its employees
with the parking provision contained herein. Tenant hereby authorizes Landlord
at Tenant’s sole expense to tow away from the Complex any vehicle belonging to
Tenant or Tenant’s employees parked in violation of these provisions, or to
attach violation stickers on notices to such vehicle. Tenant shall use the
parking areas for vehicle parking only, and shall not use the parking areas for
storage.

 

Landlord’s annuals Tenant’s annuals